 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4Excel Case Ready and United Food and Commercial Workers Union, Local 791, AFLŒCIO, CLC.  Cases 1ŒCAŒ37682 and 1ŒCAŒ37769 May 18, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND WALSH On July 28, 2000, Administrative Law Judge Marion C. Ladwig issued the attached decision.  The Respondent filed exceptions and a supporting brief,1 and the General Counsel filed an answering brief.  The Respondent filed a reply brief.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs3 and has decided to affirm the judge™s rulings, findings,4 and conclusions and to adopt the recommended Order as modified.5                                                                                                                                                        1 No exceptions were filed to the judge™s recommended dismissal of the allegation that the Respondent violated Sec. 8(a)(1) of the Act by granting first-shift employees a wage increase. 2 In its reply brief, the Respondent moved to strike the General Counsel™s brief, asserting a failure to conform to Sec. 102.46(b)(1) of the Board™s Rules and Regulations.  Although the General Counsel™s brief does not conform in all respects to the Board™s Rules, we find that it is not so deficient as to warrant striking.  We will, however, disregard arguments made by the General Counsel in his brief addressing issues beyond the scope of the Respondent™s exceptions.    3 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions and briefs adequately present the issues and the positions of the parties.   4 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent also contends that some of the judge™s credibility findings demonstrate bias.  On careful examination of the judge™s deci-sion and the entire record, we are satisfied that the contention is without merit. In his remedy section, the judge found that the Respondent must of-fer employee Jan Pacheco reinstatement to the second-shift lead posi-tion because the Respondent had promised her that job before it dis-criminatorily discharged her.  The Respondent has not excepted to this finding.  The Respondent has excepted, however, to the judge™s further finding that if Pacheco does not accept reinstatement to the second-shift lead position, the Respondent must offer that job to unlawfully dis-charged employee Keith Fiola.  We find that the issue raised by the Respondent™s exception is one more appropriately resolved at the com-pliance stage of this proceeding. 5 In light of the nature and extent of the Respondent™s violations, we shall substitute a broad cease-and-desist order for the narrow one rec-ommended by the judge.  As discussed below, the Respondent™s mis-conduct demonstrates the Respondent™s ﬁgeneral disregard for the employees™ fundamental statutory rights.ﬂ  Hickmott Foods, 242 NLRB 1357 (1979).  See, e.g., Audubon Regional Medical Center, 331 NLRB 374, 375 (2000) (broad remedial order warranted in addition to special remedies).  As set forth in greater detail in his decision, the judge found, and we agree, that the Respondent committed serious and pervasive unfair labor practices in a success-ful effort to ﬁnip in the budﬂ the Union™s organizational campaign.  Specifically, the judge found that employees were coercively interrogated about their union activities, threatened with loss of their 401(k) plan, and threatened with reprisals if they selected the Union, including a threat ﬁto make your lives a living hell.ﬂ  In addition, the Respondent engaged in surveillance of union activities by searching employees™ lockers and confiscating union materials.  The Respondent™s unfair labor practices were not lim-ited to violations of Section 8(a)(1).  Threats were not only made, but also were executed.  After telling em-ployees that it was ﬁgoing to take care of the troublemak-ers,ﬂ i.e., ﬁweed[] out peopleﬂ for ﬁwanting to be in the Union,ﬂ and then ﬁthey won™t have a problem no more,ﬂ the Respondent discharged employee union organizers Keith Fiola, Tamila Fiola, and Michael Paiva in violation of Section 8(a)(3) and (1).  The judge found that the Re-spondent discharged these employees after it learned that the Union had obtained authorization cards from 21 of its 32 employees, and that it did so ﬁto undercut the Union™s majority.ﬂ  In terminating the Fiolas and Paiva, the Re-spondent ﬁfrustrated the hopes of the majority to obtain union representation[.]ﬂ   The Respondent™s discriminatory conduct also encom-passed employees who did not support the Union.  In this regard, the judge found that the Respondent unlawfully terminated employees Jan Pacheco and Ernest Watson, although they were not prounion, because the Respon-dent believed that such action was necessary to conceal its unlawful motive in discharging employee organizer Paiva. In light of the nature and extent of the Respondent™s violations, the judge concluded that the additional notice and access remedies ordered by the Board in Audubon Regional Medical Center, supra, 331 NLRB at 375, 376, were ﬁnecessary to dissipate fully the coercive effects of the discharges and other unfair labor practices.ﬂ6  We agree with the judge.  6 The judge recommended, inter alia, that the Respondent be ordered to  supply the Union, upon its request, with the names and addresses of current bargaining unit employees and grant the Union reasonable access to its bulletin boards and all places where employee notices are customarily posted.  The judge also recommended that the Respondent convene all bargaining unit employees during working time at the Respondent™s facility, and that a responsible management official read the Board™s notice to employees or that the Respondent permit a Board 334 NLRB No. 2  EXCEL CASE READY 5The Board has broad discretion to fashion ﬁa just rem-
edyﬂ to fit the circumstances
 of each case it confronts.  
Maramont Corp
., 317 NLRB 1035, 1037 (1995).  The 
Supreme Court ﬁhas repeatedly interpreted [Section 
10(c)] as vesting in the Board the primary responsibility 
and broad discretion to devise remedies that effectuate 
the policies of the Act, subject only to limited judicial 

review.ﬂ  
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 898Œ
899 (1984).  A Board-ordered remedy should stand 

ﬁunless it can be shown that [it] is a patent attempt to 
achieve ends other than those which can fairly be said to 
effectuate the policies of the Act.ﬂ  
Fibreboard Paper 
Products Corp. v. NLRB
, 379 U.S. 203, 216 (1964) 
(quoting 
Virginia Electric & Power Co. v. NLRB
, 319 
U.S. 533, 540 (1943)).  Furthermore, ﬁthe task of 
evaluating the likely rate of dissipation of the coercive 
impact of [the respondent™s] conduct, like the task of 
evaluating its original potency, is one that Congress has 
entrusted to the Board and its expertise.ﬂ  
Kenrich 
Petrochemical, Inc. v. NLRB
, 907 F.2d 400, 408 (3d Cir. 
1990), cert. denied 498 U.S. 98
1 (1990).   
1082 (7th Cir. 1981).  In sum, as stated by the First 
                                                                                            
Here, the judge correctly r
ecognized that the usual 
Board remedies are not suffici
ent to undo the effects of the Respondent™s illegal activities.  On this record, there 
can be no doubt that, upon learning of its employees™ 
union activities, the Respondent systematically embarked 
on a campaign to rid its work force of leading union ad-
herents.  The Board considers the unlawful discharges of 
union supporters to be highly coercive or ﬁhallmark vio-
lationsﬂ of the Act.  
Garney Morris, Inc.,
 313 NLRB 
101, 103 (1993), enfd. 47 F.3d 1161 (3d Cir. 1995) (stat-
ing that such employer conduct is ﬁlikely to have a long-
term coercive impact [because it is] among the most fla-
grant forms of interference with employees™ Section 7 
rightsﬂ).  This is particularly true where, as here, the 
leaders of the union movement were targeted for termi-
nation.  In addition, the record establishes that the deci-
sion to discharge the Fiolas was made by Corporate Vice 
President Dave Wesling.  Thus, the Respondent™s 
involvement in these discriminatory discharges 
implicates the company™s upper hierarchy.  Such 

involvement ﬁexacerbates the na
tural fear of employees 
that they [will] lose employmen
t if they persist[] in their 
union activities[,]ﬂ and ﬁare likely to have a lasting 
impact not easily eradicated 
by the mere passage of time 
or the Board™s usual remedies.ﬂ  Id.  Furthermore, where 
as here, a small bargaining unit is involved, the 

ﬁprobable impact of [the] unfair labor practice is 
increased.ﬂ  
Justak Bros. & Co. v. NLRB
, 664 F.2d 1074, 
 sum, as stated by the First Circuit, the Respondent™s mis-
conduct in this case had a ﬁ‚substantial, chilling effect on 
Union activity,™ [and] unionization efforts ‚had ground to 
a halt[.]™ﬂ
  NLRB v. Excel Case Ready
, 238 F.3d 69, 73 
(2001) (quoting 
Pye v. Excel Case Ready
, Memorandum 
and Order, No. 00Œ10603ŒMLW, slip op. at 11 (D.Mass. 
2000) (enfg. District Court order granting injunction un-

der Sec. 10(j) of the Act)). 
agent, in the presence of a responsible
 management official, to read the 
notice to employees. 
The additional remedies sel
ected by the judge are well ﬁadapted to the situation which calls for redress.ﬂ  
NLRB v. Mackay Radio & Telegraph Co.,
 304 U.S. 333, 348 
(1938). 
Ordering the Respondent to
 provide the Union the 
names and addresses of its current bargaining unit em-

ployees ﬁwill enable the Union to contact all employees 
outside the [workplace] and to
 present its message in an 
atmosphere relatively free of
 restraint and coercion.ﬂ
7  Ordering the Respondent to grant the Union and its rep-

resentatives reasonable access to the Respondent™s bulle-
tin boards and all places where notices to employees are 
customarily posted will provide the Respondent™s em-

ployees ﬁwith reassurance that
 they can learn about the 
benefits of union representation, and can enlist the aid of 

union representatives, if they desire to do so, without fear 
ofﬂ retaliation by the Respondent.
8  Ordering the Re-
spondent to convene bargaining unit employees during 
work time and have a responsible management officialŠ
or a Board agentŠread the notice to employees will en-
sure that the important information set forth in the notice 
is disseminated to all employees, including those who do 
not consult the Respondent™s bulletin boards.  As the 
Fifth Circuit has observed, th
e ﬁreading requirement is an 
effective but moderate way to let in a warming wind of 

information and, more important, reassurance.ﬂ  
J. P. Stevens & Co. v. NLRB
, 417 F.2d 533, 540 (5th Cir. 
1969).  
In sum, the special notice and access remedies recom-
mended by the judge are appropriate here in order to dis-
sipate as much as possible any lingering effects of the 
Respondent™s unfair labor practices.
9  Our Order will 
afford the Union ﬁan opportunity to participate in the 
restoration and reassurance of employee rights by engag-
ing in future organizational efforts, if it so chooses, in an 
atmosphere free of further restraint and coercion.ﬂ  
                                                          
 7 Blockbuster Pavilion
, 331 NLRB 1274  (2000). 
8 United States Service Industries
, 319 NLRB 231, 232 (1995), enfd. 
107 F.3d 923 (D.C. Cir. 1997). 
9 Chairman Truesdale agrees that in 
light of the nature and extent of 
the Respondent™s violations, a broa
d order and special remedy requiring 
the Respondent to supply the Union with unit employee names and 
addresses are warranted here.  Howeve
r, contrary to the majority, he 
would not impose the additional special remedies requiring reading of 
the notice and reasonable access to bulletin boards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6United Dairy Farmers Cooperative Assn., 242 NLRB 1026, 1029 (1979), enfd. in relevant part 633 F.2d 1054 (3d Cir. 1980). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Excel Case Ready, Taunton, Massachusetts, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 1(f). ﬁ(f)  In any other manner interfering with, restraining, or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge.   APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT discharge, warn, or otherwise dis-criminate against any of you for supporting United Food and Commercial Workers Union, Local 791, AFLŒCIO, CLC, or any other labor organization. WE WILL NOT discharge any of you to conceal an unlawful motivation for discharging a union supporter, or to undercut the Union™s majority support among you.  WE WILL NOT engage in surveillance of your union activities. WE WILL NOT threaten you with the loss of your 401(k) savings plan or with other reprisals if you select a union to represent you. WE WILL NOT coercively question you about your union support or activities. WE WILL NOT in any other manner interfere with, restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Keith Fiola, Tamila Fiola, Jan Pacheco, Michael Paiva, and Ernest Watson full rein-statement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privi-leges previously enjoyed. WE WILL make Keith Fiola, Tamila Fiola, Jan Pacheco, Michael Paiva, and Ernest Watson whole for any loss of earnings and other benefits resulting from their discharges, less any net interim earnings, plus inter-est. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlawful discharges of Keith Fiola, Tamila Fiola, Jan Pacheco, Michael Paiva, and Ernest Watson, and the written warning to Keith Fiola, and WE WILL, within 3 days thereafter, notify each of them in writing that this has been done and that the discharges will not be used against them in any way. WE WILL supply the Union, on its request made within 1 year of the date of the Board™s Decision and Order, with the full names and addresses of all current bargaining unit employees. WE WILL, on request, grant the Union and its repre-sentatives reasonable access to our bulletin boards and all places where notices to our employees are customarily posted. WE WILL convene during working time all unit em-ployees at our Taunton, Massachusetts facility, by shifts, and have a responsible management official read this notice to the employees, or at our option, permit a Board agent, in the presence of a responsible management offi-cial, to read this notice to employees.               EXCEL CASE READY  William F. Grant and Linda Harris Crovella, Esqs., for the General Counsel. Robert D. Overman, Esq. (Morris, Laing, Evans, Brock & Kennedy), of Wichita, Kansas, for the Respondent. William H. Pyle, Esq. (Pyle, Rome & Kichten), of Boston, Massachusetts, for the Charging Party. DECISION STATEMENT OF THE CASE  -, Administrative Law Judge. This case was tried in Boston, Massachusetts, on January 12Œ16, 2000. The charges were filed by the Union on November 3 (amended December 7) and December 16, 1999.1 The complaints were issued and consolidated December 16 and January 5, 2000, and amended at the trial.  The Respondent Excel Case Ready (the Company) is a subsidiary of Excel Corporation (Corporate). The Company, which went into production at its new facility in Taunton, Massa-                                                           1 All dates are in 1999 unless otherwise indicated.     EXCEL CASE READY 7chusetts, on August 13, issued its employees an ﬁEmployee Handbookﬂ that Corporate prepared 
and furnished. On the front page
 the handbook provides, in part: 
 A WORD ABOUT UNIONS 
Excel Case ReadyŒTaunton 
has committed to its em-
ployees to maintain a union-free environment. . . . we be-
lieve that third party representation is neither necessary 
nor beneficial to any of us. . . . we will treat all employees 
honestly and fairly and with the trust and respect that an 
Excel employee is entitled regardless of their opinion of 
unionization. [Emphasis added.] 
 Employee Keith Fiola began leading the Union™
s organizing drive after signing a union au-
thorization card at the first union meeting on October 7. By the time of the well-attended third 
union meeting on Thursday, October 21, the tota
l number of signed cards was 21, 65-percent 
majority of the 32 employees at the time. 
The following Monday night, October 25Œ26, Keith Fiola and his wife, employee Tamila 
Fiola, were delayed getting home from a professional wrestling match. Arriving home after 1 

a.m., Keith Fiola left a message on the Company™s answering machine stating, in relevant part, 
ﬁWe just got back in. . . . I™m not going to come in with only 3 hours of sleep, so I™m just letting 
you know that I™m calling in sick . . . myself and 
my, my wife.ﬂ If he had not called in for the 
unpaid sick leave, the maximum disciplinary action for an excused absence would have been a 

verbal warning. 
As personally decided by David Wessling, th
e vice president of human resources for the 
entire Excel Corporation (which has about 
20,000 to 25,000 employees in the United States, 
Canada, and Australia), the Company discharged both Keith and Tamila Fiola on their next 

workday, October 27, for ﬁcalling in sick if they 
weren™t really sick,ﬂ purportedly a ﬁfalsifica-
tion.ﬂ Production Supervis
or Reginald Picanco had recommended that they be ﬁwritten up,ﬂ a 
verbal warning for their first unexcus
ed absence under the employee handbook. 
Following these dischargesŠas Corporate al
so decidedŠthe Company discharged union 
organizer Michael Paiva and two other employees
, Jan Pacheco and Ernest
 Watson, for ﬁfalsifi-
cation.ﬂ The primary issues are whether the Company 
 (1) engaged in surveillance of union activity, 
(2) threatened employees with loss of benefits and 
other reprisals, 
(3) coercively interrogated employees about their un-
ion activities, 
(4) granted a wage increase to discourage union sup-
port, (5) issued a warning to the leading union organizer 
Keith Fiola to build a case for discharging him, 
(6) discharged Keith Fiola, 
his wife Tamila Fiola and 
union organizer Michael Paiva to undercut the union ma-
jority, and  
(7) discharged antiunion employees Jan Pacheco and 
later Ernest Watson to conceal its unlawful motivation for 
terminating Michael Paiva, vi
olating Section 8(a)(1) and 
(3) of the National Labor Relations Act. 
 On the entire record, including my observation of
 the demeanor of the 
witnesses, and after 
considering the briefs filed by the General Counsel and the Company, I make the following 
FINDINGS OF FACT 
I. JURISDICTION 
The Company, a corporation, processes and packages ground beef at its facility in Taunton, 
Massachusetts, where it annually receives goods valued over $50,000 directly from outside the 
State. The Company admits and I find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the 
Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Excel Case Ready (the Company) is a subsid
iary of Excel Corporation (Corporate), which 
has about 20,000 to 25,000 employees in the United 
States, Canada, and Australia. Corporate is 
a subsidiary of Cargill, Inc. (Cargill), a multinational firm with about 80,000 employees. (Tr. 

523Œ524, 1090.) The Company™s Taunton, Massachusetts nonunion 
facility went into production on August 
13 to supply packaged ground beef (from Corporate™
s kill facilities in the Midwest) to Shaw™s 
union supermarkets in Conne
cticut, Massachusetts, and 
Rhode Island (Tr. 34Œ35, 797, 802). 
Endeavoring to preserve the nonunion status of
 the Taunton plant, the Company issued its 
employees an ﬁEmployee Handbook,ﬂ which Corpor
ate prepared and furnished and in which 
Cargill™s policies and ﬁG
uiding Principlesﬂ are referred 
to (Tr. 183, 907; R. Exh. 1 pp. 16, 18, 
21). On the front page the handbook provides,
 in part (Tr. 97; GC Exh. 2 p. 1): 
 A WORD ABOUT UNIONS 
Excel Case ReadyŒTaunton 
has committed to its em-
ployees to maintain a union-free environment. . . . we be-
lieve that third party representation is neither necessary 
nor beneficial to any of us. . . . we will treat all employees 
honestly and fairly and with the trust and respect that an 
Excel employee is entitled regardless of their opinion of 
unionization. [Emphasis added.] 
 In employee orientation, Plant Manager Stephe
n Fleming assured the employees, ﬁI wanted 
to run [the Company] in Taunton as a family 
and have a close knit group where everybody felt 
that they could share their opinions,ﬂ that he ﬁc
ould take good enough care of the employees,ﬂ 
and ﬁyou don™t needﬂ a union ﬁbecause we ca
n handle thingsﬂ without a union (Tr. 410Œ411, 
817Œ818). The Union began an organizing campaign in ea
rly September. From the beginning, the Un-
ion was a ﬁvery hotﬂ topic of discussion. The em
ployees were divided in separate groups of 
those supporting and those opposing the Union. (Tr. 17Œ18, 38Œ40, 163, 167Œ168, 905.)  
The organizing made little headway for about 
the first month. By the end of September, 
however, the long working hoursŠas high as 12-
hour shifts, 6 or 7 days a weekŠcaused low 
employee morale. Apparently because of the long hours, nonunion wages, and postponement of 
the Company™s benefit program until ﬁthe 1st of the month following 6 months after date of 
hire,ﬂ the Company experienced a high employee
 turnover. Many employees were leaving, and 
long hours were necessary to get out producti
on with the remaining employees. (Tr. 19, 21, 
128Œ131, 244, 434Œ437, 567, 802, 820; GC Exh. 2 pp. 4, 6.) 
B. Discharge of Leading Union Organizer Keith Fiola and Tamila Fiola 1. Their union activity 
Keith Fiola (hired August 2 as the Bizerba machines operator, with No. 1 seniority) initially 
was merely inquisitive about the 
Union, but his wife (hired September 2) was opposed to the 
Union. Their attitudes changed when Keith Fiola was working very long hours. In the entire 3 

weeks ending Sunday, October 10, he worked 12 hours a day, 7 days a week. (Tr. 11, 121Œ122, 
151Œ152, 160.) They were the only two employees who spoke up October 6 when Fleming talked to the 
employees in a meeting about the long hours. 
Fleming reminded the employees that he was 
ﬁtrying to run [the Company] like a familyﬂ and was ﬁworking hard to get things straightened 
out.ﬂ It was then that Tamila Fiola told Flemin
g, ﬁI™m about this far from joining the Union.ﬂ 
(Tr. 153Œ154, 834.) After the October 6 meeting, employee Regina
ld Murphy (a member of the prounion group) 
came up to Keith and Tamila Fiola and said, ﬁIf you really want to talk to the Union, I™ll be 
glad to get you a meeting together.ﬂ They said, 
ﬁThat™s fine,ﬂ and Keith Fiola ﬁtold pretty much 
everybodyﬂ about the meeting. (Tr. 153.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8The next morning, October 7, Production Supervisor Reginald Picanco stopped speaking to Keith and Tamila Fiola, even about production. Both of them needed production sheets in performing their work. Keith Fiola was operating the Bizerba machines, which weigh and place top and bottom labels on each package of ground beef that is processed on the two production lines. Tamila Fiola was operating one of the Mondini machines, which gas-flush the meat (for longer shelf life) and heat-seal the different-sized packages. To avoid speaking to either of them, Picanco began handing the sheets to another employee to give them. (Tr. 28, 116, 121Œ123, 125Œ126, 128Œ129, 135, 164Œ165, 800Œ801.) Picanco claimed that he stopped giving Keith Fiola the production orders ﬁMaybe a day here and thereﬂ and maybe only ﬁa day or twoﬂ and that ﬁif I™m busy, I don™t have time to talk to youﬂ and that ﬁdoesn™t mean I™m ignoring youﬂ (Tr. 589). By his demeanor on the stand, Picanco appeared willing to fabricate whatever might seem plausible to support the Company™s defenses. In another meeting on October 7, Fleming again discussed their long working hours and announced a new schedule that he wanted to take effect November 1, giving employees a definite time off each week. He also stated that if employees wanted to leave work at their regular 2:30 p.m. quitting time, to go ahead after informing their supervisor. (Tr. 154Œ155, 820.) By the time of the meeting, Fleming had heard ﬁthroughout the entire plantﬂ about a sched-uled union meeting. He told the employees there was a union meeting at Pub 99 at 7 o™clock that evening. He said, ﬁI want everybody in here to goﬂ and ﬁAsk them what they can get you now.ﬂ Then, confirming his opposition to the Union, he added: ﬁWhen you come back here, I™ll bring in some former members of Local 791 and let them tell you how they got done by the Union.ﬂ (Tr. 26, 155, 248, 821Œ823, 905Œ906, 909.) There was an ﬁopen discussionﬂ about talk of the Union getting them higher wages and health insurance. One employee said that health insurance for his kids and family was one of the biggest concerns, because the Company™s benefits program was not in effect for the first 6 months. There had been talk on the floor that the wages should be $14 or $15 an hour for the work they were doing (instead of $8.50 to $10.50). (Tr. 434Œ437, 488Œ489, 822Œ823; GC Exh. 2 p. 6; R. Exh. 1 p. 6.) After Fleming revealed his knowledge of the scheduled union meeting and repeated his op-position to the Union, antiunion employees circulated a rumor that Keith and Tamila Fiola were going to be fired. They were the only two employees who attended the October 7 union meet-ing. Both of them signed union authorization cards at the meeting, and Keith Fiola began leading the organizing campaign. He became known in the plant after that as the ﬁunion stew-ardﬂ or ﬁshop steward.ﬂ Tamila Fiola assisted in the organizing. (Tr. 27Œ34, 37, 118, 134Œ135, 157Œ160, 162Œ163, 171, 255Œ256, 266, 703, 946Œ948.) By the time of the October 14 employee meeting, support of the Union was growing. Flem-ing told the employees he had ﬁtried running the Company as a familyﬂ and ﬁthat did not work,ﬂ so he was going to run it ﬁas a Companyﬂ and would ﬁgo by the book [emphasis added].ﬂ (Tr. 41, 47Œ48, 135, 174.) Keith Fiola credibly testified that about mid-October (when rumors were circulating that he had ﬁa lot of cards signedﬂ), Quality Assurance Manager Bill Wilkinson (who had been very friendly) came downstairs and talked to him. It is undisputed that Wilkinson told him (Tr. 41).  Well, I guess I™m going to have to start writing people up. . . . Steve [Fleming] tried to run this place like a family, but now he™s running it by the book, and he wants people who are doing things wrong written up.  Fleming admits that he ﬁmade eye contactﬂ with Tamila Fiola in the October 14 meeting and told the employees ﬁif Tamila got fired tomorrow I wouldn™t feel bad for her at work,ﬂ but ﬁoutside of work I could feel horrible for her,ﬂ pointing out that ﬁbusiness is business and personal is personal.ﬂ When Tamila Fiola responded, ﬁWell, hey Steve, is this your nice way of telling me I™m fired?ﬂ Fleming just chuckled. (Tr. 47Œ48, 55, 175, 835Œ837.) Before the previ-ous October 7 meeting, Fleming and Tamila Fiola had been very friendly (Tr. 164Œ165). Fleming had also been ﬁvery cordialﬂ to Keith Fiola and had ﬁjoked aroundﬂ with him (Tr. 52, 61Œ63). There was a large turnout at the Union™s third meeting on Thursday evening, October 21, when a total of 21 employees signed authorization cards, a 65-percent majority of the 32 employees at the time. The next morning, Friday, October 22, the word had gotten back to the Company. Production Supervisor Picanco asked Keith Fiola, ﬁI heard you got 21 cards signed?ﬂ (Tr. 37, 58, 60.) I discredit Picanco™s denial (Tr. 595).  Meanwhile, earlier that week (on October 18 or 20), Picanco told a group of union support-ers that ﬁIf the Union comes in, I™m going to make your lives a living hell.ﬂ One of the employ-ees said, ﬁYou can get in trouble for that,ﬂ and Picanco responded, ﬁI™d deny it to my dying day.ﬂ (Tr. 45, 171, 207Œ208.) In the Company™s defense, Picanco admitted ﬁI recall being in that group,ﬂ but claimed, ﬁI don™t recall making that commentﬂ about making life hell for them. He then claimed that his comment was ﬁI could [emphasis added] make their life a living hell.ﬂ (Tr. 588.) I discredit Picanco™s version of what he said. 2. Plans for discharging Keith and Tamila Fiola a. After first union meeting Inside knowledge of what the Company was planning was revealed by two employees who had first-hand information.  One was antiunion employee Jan Pacheco, whom the Company promised a lead position on the upcoming second shift. Pacheco was supplying information about union supporters directly to Plant Manager Fleming and Production Supervisor Picanco. (Tr. 369, 374Œ375, 485, 598Œ599, 637Œ639, 642, 644Œ647, 752Œ754.) She impressed me most favorably on the stand as a truthful witness, giving her best recollection of what she had observed and participated in. Pacheco credibly testified that after work on October 8 (the day after Keith and Tamila Fiola attended the Union™s first meeting at Pub 99), James Cozzone invited Picanco and Pacheco to go for a drink at the VFW Club across the street from the plant. (Picanco invited antiunion employees Joseph Pereira and Ryan Redican to join them.) Cozzone was a mainte-nance leadman at the plant for UNICCO, an outside contractor. (Tr. 31Œ33, 156, 158Œ159, 168, 192, 386, 500, 602Œ603, 653, 672Œ673, 718.) Pacheco credibly testified, contrary to Picanco™s denials, that at the VFW, Cozzone told Pi-canco, Pacheco, and the two other company employees that he had attended the October 7 union meeting ﬁto find out information for management.ﬂ Cozzone talked about Keith and Tamila Fiola being at the meeting and told Picanco, ﬁYou™ve got to get rid ofﬂ Keith and Tamila Fiola, that ﬁthey™re trouble for the Company.ﬂ Picanco responded that ﬁHe was going to take care of [Keith Fiola]. It was in the makingﬂ and ﬁthey were going to take care of the troublemakers.ﬂ (Pacheco told both Fleming and Picanco that Keith Fiola was the ﬁbiggest troublemaker.ﬂ) (Tr. 374, 384Œ387, 501, 602Œ603, 618.) Neither Cozzone nor Redican testified. When Pereira was asked on cross-examination if Cozzone mentioned why he went to the union meeting the evening before, Pereira answered, ﬁTo find out what was going on, I guess.ﬂ He claimed that Cozzone did not say who or how many people were there. He also claimed that he did not remember exactly what Picanco said. (Tr. 727Œ728.) By his demeanor on the stand, Pereira did not appear to be a candid witness. The Company took no immediate action to discharge Keith Fiola and other ﬁtroublemak-ers.ﬂ Pacheco credibly testified, however, that Fleming told her that the union supporters ﬁwere all going to goﬂ if ﬁthey signed those [union] cards,ﬂ and ﬁThat™s why I was supposed to find out who was signing cardsﬂ (Tr. 411).  Previously, before Keith Fiola™s union activities, Picanco had promised him (with no. 1 sen-iority) a lead position if he would go to the upcoming second shift. It was after he became the leading union organizer that the Company instead offered Pacheco the lead position. (Tr. 11, 53Œ54, 482Œ483.) Both Fleming and Picanco told Pacheco not to let the production employees know about her preparations for being promoted to a lead position. As she credibly testified, employees were ﬁcomplaining about why I was walking aroundﬂ and were ﬁtrying to find out if I was management, turning them in [about their union support].ﬂ (Tr. 261Œ262, 371Œ375, 380Œ381, 485, 488.)  b. After union majority As found, on Friday, October 22, the morning after the Union™s well-attended third meet-ing, word got back to the Company that a total of 21 of the employees had signed authorization cards, a 65 percent majority of the 32 employees at that time. The Company™s knowledge was confirmed by Production Supervisor Picanco™s asking leading organizer Keith Fiola, ﬁI hear you got 21 cards signed?ﬂ     EXCEL CASE READY 9By that time, Pacheco was well in the confidence of the Company. She was not only aware 
of the action the Company took that Friday af
ternoon, October 22, to start building a case for 
discharging Keith Fiola, she took part 
in the action herself, as found below. 
Then, the next day, Saturday, October 23, Picanco revealed to Pacheco the Company™s 
plans to discharge both Keith and Tamila Fiola. 
On that Saturday, after Pacheco told Plant Manager Fleming she was planning to quit be-
cause of ﬁtorment from the employees,ﬂ Picanco 
called her outside in the back of the building 
to talk to her. Picanco urged her not to leave because she was ﬁhis best workerﬂ and told her to 
stay until December (when the Company was then pl
anning to add the second shift), stating that 
ﬁthings were going to change. (Tr. 405Œ406, 490Œ491.) 
As Pacheco credibly testified, contrary to
 Picanco™s denials, 
he told her he was 
going to get 
rid of Keith and Tamila Fiola and another employee, stating ﬁthey™re weeding out peopleﬂ for 
ﬁwanting to be in the Unionﬂ and ﬁthey won™t have a problem no moreﬂ (Tr. 406Œ407, 491, 
601, 650Œ65). Regarding Production Supervisor Picanco™s lack 
of credibility, I specifically discredit as 
fabrications Picanco™s testimony that (a) from early October, he never mentioned the Union to 
any employee, (b) that besides hearing the word ﬁunionﬂ come up, he had ﬁno idea . . . whether 
the employees were trying to get a union in that
 plant after September,ﬂ (c) ﬁNo,ﬂ he did not 
know ﬁif employees signed union ca
rds after September,ﬂ (d) ﬁ
No, I did not
ﬂ know that ﬁMr. 
Fiola supported the Union
,ﬂ and (e) ﬁ
No, I did notﬂ have any idea that ﬁKeith [Fiola] was for 
the Union
ﬂ (emphasis added) (Tr. 614Œ616, 624, 669, 672).  
I note that Warehouse Supervisor Tammy Blackburn admitted at the trial that everybody 
she was aware of knew that Keith Fiola was bein
g called the shop steward and that he was kind 
of running the union drive (Tr. 703, 705Œ706).  
Although Fleming 
denied 
on cross-examination having ﬁheard 
the standing joke in the plant 
about Keith Fiola being the shop stewardﬂ (Tr. 910), he later 
admitted
 that when Keith and 
Tamila Fiola had previously come to his office, Keith Fiola ﬁsaid everybody still thinks that I™m 

the union stewardﬂ (Tr. 946). When asked on cro
ss-examination if ﬁit was pretty much common 
knowledge that [Keith Fiola] was the person 
behind the union movement,ﬂ Fleming answered, 
ﬁIt was pretty much common knowledge that he wa
s in favor or it. I don™t know if he was the 
person behind it.ﬂ (Tr. 910.) He
 later admitted, however, yes, th
ere were ﬁrumors through the 
facilityﬂ that ﬁKeith Fiola was the person regarded as leading the campaign for the Unionﬂ and 
also rumors that his wife was in favor of the Union (Tr. 948). 
By Fleming™s demeanor on the st
and, he appeared not only to be evasive, but also was less 
than candid in giving testimony to support the Company™s defenses.  
The other employee with inside knowledge of
 the Company™s plans was Debra Nechesnoff, 
the human resources clerk who assisted Ad
ministration Manager Ga
il Thornton, performing 
many of the human resources responsibilities. As
 discussed below, she revealed Corporate™s 
plans for discharging union supporters. 
3. Keith Fiola™s October 25 warning 
a. Fleming™s office meeting with Keith Fiola 
On Monday morning, October 25 (3 days after Picanco asked Keith Fiola, ﬁI heard you got 
21 cards?ﬂ and 2 days after Picanco told Pacheco he was going to get rid of Keith and Tamila 

Fiola), Fleming took Keith Fiola to the office (Tr. 70). 
As Keith Fiola credibly testify, Fleming told him there that ﬁthe packout 
girls
 [plural] had 
stated that on Friday,ﬂ he ﬁtold them to thro
w away perfectly good meatﬂŠinstructing them to 
pop-open sealed, gas-filled packages of meat cont
aining metal as they came through the metal 
detector and to throw away ﬁthis perfectly good
 meat.ﬂ I said, ﬁWho told you that?ﬂ Fleming 
refused to say and Keith Fiola asked, ﬁHow can I be getting accused of something when you 
won™t even tell me who said it?ﬂ (Tr. 70Œ72, 845Œ849.) 
Keith Fiola then asked, ﬁWhat time did this occur?ﬂ Fleming went through something on 
his desk and said, ﬁWell, this
 happened about 4:30 or 5 o™clock.ﬂ Keith Fiola said, ﬁWait a 
minute. I punched outﬂ at 2Œ2:30 and offered 
to show Fleming his timecard. (Tr. 70.) 
Fleming said, ﬁNo, that isn™t necessary. . . . I™m 
going to let you know that it is direct viola-
tion of company policy [for] 
destruction of company [property]
, and you can be terminated for 
it [emphasis added].ﬂ . . . I really didn™t think yo
u would do something like that. . . . But I have 
to act upon it. . . . what I™m going to do is, I™m goin
g to write this up and put
 it in your file that 
we had a verbal conversation.ﬂ (Tr. 70Œ72.)
 Keith Fiola responded (Tr. 72, 74):  
 Well, I™m not going to sign nothing, and I don™t under-
stand why you™re writing me 
up, because first of all, 
you™ve told me that it happened when I wasn™t here. Sec-
ondly, I totally deny any doing 
in it. Thirdly, no supervi-
sors had seen me doing it. 
. . . .  
I said, ﬁWhy am I being verbally warned when I didn™t 
do it?ﬂ . . . He told me he was going to write it up and put 
it in my file. I asked him for a copy of that and never once 
received a copy. I did not know
 until this day that there 
was even something in my file on it. 
 Then, as Keith Fiola further credibly testified, Fleming asked the reason for the bad blood or 
bad feelings in the plant. Keith Fiola mentioned his association with the Union. Fleming said, ﬁWait 
a minute, we™re not talking about the Union,ﬂ but added, ﬁWell, rumor has it that you have a union 
bumper sticker on your car.ﬂ Keith Fiola responded, ﬁWell, it™s pretty obvious, you walk by my car 
every day to go to your truckﬂ and ﬁYes, I do have a union bumper sticker on my car. That™s not 
againstŠ.ﬂ Fleming interrupted, ﬁOh, I didn™t say it was against the rules. I was just wondering,ﬂ 
and then said, ﬁOkay, well, we™re going to stop talking about the Union nowﬂ and sent him back to 
work. (Tr. 49Œ50, 74Œ75.) 
Fleming admitted on cross-examination that he told Keith Fiola in this meeting that ﬁit™s 
been rumored that you™ve got a bumper sticker on your carﬂ (Tr. 946Œ947). 
b. Fleming™s ﬁDocumentationﬂ 
The document that Fleming prep
ared and placed in Keith Fi
ola™s personnel f
ile was entitled ﬁDocumentationﬂ and read (GC Exh. 10 p. 1): 
 On the morning of October 25, 1999 at approximately 
7:30 a.m., I brought Keith Fiola upstairs to ask about a 
situation that was brought to my attention on Friday, Oc-
tober [22], 1999. It was said th
at Keith had instructed re-
cently hired production 
people
 to discard product that 
should not have been thrown away. 
The throwing away of quality ground beef would ha
ve been considered  
1. Destruction of company property  
2. Interference with production  
which would have resulted in termination. 
Keith explained that he did not instruct any personnel 
in this manner. He told them if they found ground beef with any foreign material on it, they 
should throw that piece away and that piece only. It was said that he would not do this because 
he has been here since day one 
and knows better. We also discus
sed various causes of tension 
on the production floor, including instances that
 had happened that he was uncomfortable with. 
All of those instances will be discussed [with] 
his supervisor and handled accordingly. He was 
also instructed that this conversation would be 
documented, he would be able to review it, and 
then he and I would sign off on it. [Emphasis added.] 
 Fleming attached to the documentation two statements. On direct examination, he merely testi-
fied that ﬁif I remember correctly,ﬂ Quality Assurance Manager Bill Wilkinson brought the docu-
ments to his attention. When asked what he did ﬁt
o investigate or to follow up,ﬂ he answered that 
ﬁthese documents were basically accusations made against Keith Fiolaﬂ and ﬁI simply brought 
Keith upstairs.ﬂ (Tr. 844Œ845.) On cross-examination he admitted that he had instructed Wilkinson 
to take the statements. (Tr. 920Œ921, 924Œ925). When Wilkinson testified at the trial as a defense 
witness, he did not mention these statements.  
The first statement, signed by new empl
oyee Karen Deree, read (GC Exh. 10 p. 2): 
 I was instructed by Keith Fiola on Friday Oct 22 that 
on the rework table I was to 
throw away any product that 
touched the table
 or had big pieces of styrofoam in it. 
[Emphasis added.] 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10Thus this statement, which Fleming claimed was a reason for taking Keith Fiola to the of-fice for questioning, accuses him of wrongfully instructing only one employee, Karen Deree. Fleming falsely claimed in the meeting with Keith Fiola that packout ﬁgirlsﬂ had said he told them to throw away perfectly good meat (Tr. 70Œ72). Then in Fleming™s ﬁDocumentationﬂ of the conversation, Fleming falsely stated that it was said that Keith Fiola had instructed recently hired production ﬁpeopleﬂ to discard product. Furthermore, as Fleming admitted at the trial, the rework table is a sanitized stainless steel table, ﬁthe rework table is a table that we do rework on,ﬂ and ﬁyou have to open the packages in order to get the ground beef out in order for the product to be reworkedﬂ on the table (Tr. 929Œ931, 934, 936). The Company does not offer any explanation for Fleming™s even suspecting that Keith Fiola could have instructed Deree ﬁto throw away meat that touched the table.ﬂ  The second statement, written by Wilkinson and attached to the Documentation, was a statement signed by Jay Pacheco on Friday, October 22. It read (GC Exh. 2, p. 3):  On several occasions most recently today Oct 22 1999 I attempted to instruct recent & newly hired employees on the proper procedure for reworking product. I was always rebuffed & treated rudely by Keith Fiola. He told other employees to ignore my efforts. I have been with Excel Taunton since the very 1st day of production & learned much about teamwork & good work practices & was only doing my part to help.   Fleming admitted at the trial that it was not Pacheco™s job to instruct employees and that she was complaining that Keith Fiola was ﬁinterfering with her instructions of employeesﬂ when it was not her job to instruct them. Fleming testified, ﬁI wasn™t holding Keith responsibleﬂ for doing something wrong. When asked why he put Pacheco™s statement in Keith Fiola™s personnel file rather than in Pacheco™s file, Fleming answered, ﬁI don™t know,ﬂ it was just one of the ﬁtwo statements that Wilkinson gave me. That™s all.ﬂ He claimed there was no ﬁpurpose of attachingﬂ Pacheco™s statement. (Tr. 938Œ939, 945.) Although Fleming informed Keith Fiola in the office and stated in the Documentation that throwing away of quality ground beef would be ﬁDestruction of company propertyﬂ and ﬁInterference with productionﬂ would result in termination, Fleming implied that the documen-tation was not a warning. He claimed it was ﬁjust a conversation basically,ﬂ with ﬁno discipli-nary action connected toﬂ it. To the contrary, however, Production Supervisor Picanco admitted that Fleming, without checking with him about doing so, told him that Fleming had given Keith Fiola a ﬁwarningﬂ for throwing meat away. (Tr. 679Œ680, 849.) c. How incident arose Pacheco revealed what happened that Friday, October 22. After Keith Fiola left for the day, Pacheco and others worked overtime until 6 p.m. In Keith Fiola™s absence that afternoon, there was an excessive amount of ground meatŠover 100 poundsŠin the discard bucket (Tr. 413Œ414). It is undisputed, as Pacheco credibly testified, that Quality Assurance Manager Bill Wilkin-son asked her the reason for the excessive amount of discarded meat. She explained to Wilkin-son and Production Supervisor Picanco that new employee Karen Deree, working at the rework table, ﬁdidn™t have any clue on what she was supposed to be doingﬂ and that (antiunion) em-ployees Joseph Pereira and Ryan Redican were ﬁjust throwing the whole packageﬂ of meat in the discard bucket instead of just the spoiled part. She explained that at a Mondini machine (where Redican worked and where open meat that touches the machine must be discarded), they were not ﬁcutting off the proper percentageﬂ of the meatŠnot cutting ﬁoff some that touched the machineﬂ and keeping the good part. (Tr. 168, 188, 256, 414Œ416, 499Œ500, 603, 628.) Pacheco told Wilkinson about Keith Fiola being upset with her for telling Karen Deree how to process the meat and that ﬁKeith was telling her to do the opposite.ﬂ Wilkinson asked Pacheco to ﬁmake a statement about Keithﬂ and then talked to Karen Deree. Pacheco did not overhear Wilkinson™s conversation with Deree. (Tr. 413, 415, 418.) At the end of the day, when Administration Manager Gail Thornton was in Wilkinson™s of-fice, Wilkinson called Pacheco in and told her to sign a statement that he had prepared regard-ing Keith FiolaŠbut not about (antiunion) employees Pereira and Redican, whom Pacheco had said were improperly discarding the meat. As Pacheco testified, she thought she was supposed to write a statement in her own words, but that ﬁdidn™t happen.ﬂ She ﬁbrowsed through it . . . the lights were going outﬂ and ﬁI didn™t want to disclose that to Kathy [Kathleen Carvalho, who was with Pacheco] because she™s one of the operators that works with Keith. So I didn™t want her to tell Keith,ﬂ and ﬁI signed it.ﬂ (Tr. 416Œ418.) It is undisputed, as Pacheco credibly testified, that before she signed the statement, Wilkin-son told her (Tr. 418Œ419):  ﬁ[T]his paper here was going to be one of the reasons of the violation against [Keith Fiola], work violations to let him go. They needed two statements to fire him. . . . He™s going to be out, him and [Tamila Fiola]. . . . [Wilkinson] talked to Steve [Fleming], and Steve said that [Wilkin-son] would have to get two statements for a violation of the rules to let Keith go. [Emphasis added.]   d. Finding of discriminatory warning The complaint alleges that the October 25 ﬁDocumentationﬂ was a discriminatory warning to Keith Fiola. As found, Fleming instructed Wilkinson to take the two statements that Fleming attached to the documentation, stating that Fleming ﬁwould have to get two statements for a violation of the rules to let Keith [Fiola] goﬂ and that Keith and Tamila Fiola were ﬁgoing to be out.ﬂ As it turned out, both statements proved to be insufficient for discharging Keith Fiola. The one taken from new employee Karen Deree was an obviously erroneous accusation that he instructed her ﬁto throw away any product that touched the [rework] table,ﬂ which was where the ground meat was reworked. When Fleming reported the accusation to Keith Fiola in the October 25 office meeting, Fleming misrepresented the accusation, falsely claiming that the packout ﬁgirlsﬂ had stated Keith Fiola ﬁtold them to throw away perfectly good meat.ﬂ The statement that Wilkinson prepared for Pacheco to sign accused Keith Fiola of telling employees to ignore Pacheco™s instructions to new employees ﬁon the proper procedure for reworking product.ﬂ Fleming admitted at the trial that it was not Pacheco™s job to instruct the employees. Yet in the documentation, to which Fleming attached the two statements, Fleming falsely stated that it was said that Keith had instructed recently hired production ﬁpeopleﬂ to discard ﬁproduct that should not have been thrown awayﬂ and warned that throwing away quality ground beef would be destruction of company property and that interference with production would result in termination. Ignoring Pacheco™s credited testimony that Wilkinson revealed to her that Fleming had said he ﬁwould have to get two statements for a violation of the rules to let Keith go,ﬂ the Company contends in its brief (at 45) that ﬁeven if it is foundﬂ that ﬁplacement of witness statements in Keith Fiola™s personnel fileﬂ was a disciplinary act, ﬁthere was good cause for the action.ﬂ I disagree. Particularly in view of the credited evidence (1) that Keith Fiola was the leading union or-ganizer at the plant, (2) that Production Supervisor Picanco told Pacheco 2 days earlier that he was going to get rid of Keith and Tamila Fiola, stating ﬁthey™re weeding out peopleﬂ and ﬁthey won™t have a [union] problem no more,ﬂ and (3) Fleming™s telling Picanco at the time that he had given Keith Fiola a ﬁwarningﬂ about throwing meat away, I find that the Documentation was a discriminatory warning placed with the attached statements in Keith Fiola™s personnel file to build a case for discharging him, to undercut the Union™s majority. I therefore find that the General Counsel has shown by a preponderance of the evidence that Keith Fiola™s protected union activity was a motivating factor in the Company™s issuing the discriminatory warning. Wright Line, 251 NLRB 1083 (1983). I further find that the Company has failed to meet its burden of proof that it would have issued him the warning in the absence of his union activity. I therefore find, as alleged in the complaint, that issuing the warning to Keith Fiola was dis-criminatory and violated Section 8(a)(3) and (1) of the Act.     EXCEL CASE READY 114. Keith and Tamila Fiola™s October 27 discharge 
a. Valuable employees 
Keith Fiola, employed August 2 with No. 1 se
niority, was trained for almost a month by a 
factory representative on the important Bizerb
a machines, which weigh and place top and 
bottom labels on the various grinds and sizes of packaged ground beef. From the beginning, he 
was paid the skilled rate of $10.50 an hour. In th
e absence of any other fully trained Bizerba 
operator, he had worked very long hours, includi
ng 12 hours a day, 7 days a week, in a 3-week 
period. (Tr. 24, 78, 89, 436; GC Exh. 2, p. 6.) 
Fleming testified that Keith Fiola was ﬁa valuable member of our squadﬂ and that he told 
Keith Fiola how ﬁvaluableﬂ he was to the team (Tr. 80, 922). 
Keith Fiola not only performed the essential Bi
zerba work, but performed other work, help-
ing other employees, relieving employees on br
eak, and staying behind 
and helping set up 
machinery. Fleming admitted that Keith Fiol
a ﬁpicked up [knowledge of other machines] 
through working with machines and working with the people that operated them.ﬂ Keith Fiola 
also gave employee Kathleen Carvalho some inst
ruction how to load and fix problems with the 
Bizerba machines. She received no training from a factory representative. She worked in Keith 

Fiola™s absence, with the assistance of Pr
oduction Supervisor Picanco. (Tr. 24Œ25, 81, 89Œ90, 
128Œ131, 750Œ751, 922.) Tamila Fiola was employed September 2 and la
ter moved to the job of operating a Mondini 
machine, which gas-flushes the meat and heat-sea
ls the packages of ground beef. Both Picanco 
and Plant Manager Fleming often told her they 
were very proud of her work because she got 
the line 2 Mondini machine to actually work. As she credibly testified, ﬁBefore I was on the 

machine, it would be down for hours at a time. When I took over, there was hardly any down-
time.ﬂ Picanco testified that the Mondini operator is ﬁthe first or second most importantﬂ 
employee on the production line. (Tr. 149, 206, 580Œ581.) 
b. Discharge of Keith Fiola On Monday night, October 25Œ26 (after Keith Fiola™s discriminatory warning that Monday 
morning), Keith and Tamila Fiola were delayed returning from a professional wrestling match. 
Arriving home after 1 a.m., Keith Fiola left a message on the Company™s answering machine, 
stating in relevant part, ﬁWe just got back in. . . . I™m not going to come in with only 3 hours of 
sleep, so I™m just letting you know that I™m calling 
in sick . . . myself and my, my wife.ﬂ (Tr. 
61Œ63, 75Œ77, 113, 195Œ196, 963Œ964; R. Exhs. 3, 37.) 
If Keith Fiola had not called in for the unpaid sick leave, and was a ﬁno-call, no-showﬂ (usually 
an unexcused absence), the maximum discipline under the Company™s progressive-discipline policy 

would have been a three-point verbal warning. (The disciplinary action policy calls for a first 
written warning upon an accumulation of six points, a second written warning for nine points, and 
termination for 12 points in 
a 365-day period.) (Tr. 668, 8
82Œ885, 958, 963, 1217; GC
 Exh. 
2, pp. 11Œ12.) 
When Production Supervisor Picanco received the call-in message that morning, he rear-
ranged assignments of production employees 
and notified Plant Manager Fleming of the 
absences. He recommended that Keith and Tamila Fiola be ﬁwritten upﬂŠgiven a three-point 
verbal warning for their first unexcused absence. As he admitted at the trial, he did not consider 
employees™ calling in sick when they are ﬁnot re
ally sickﬂ to be a falsification, because ﬁthey 
want to let them know they™re not going to be 
in,ﬂ and ﬁthat doesn™t really mean they™re ill.ﬂ 
(Tr. 161, 182Œ183, 584Œ585, 658, 660Œ661, 667, 683Œ684, 858, 953Œ955.)  
Even though both Fleming and Administration Manager Gail Thornton admitted at the trial 
that Keith Fiola was not claiming that he and Tamila Fiola were actually sick, they treated the 

call-in as a falsification, for ﬁcalling in sick if
 they weren™t really si
ck.ﬂ As Thornton admitted, 
yes, she concluded when she heard Keith Fiola™s recorded message that ﬁhe was telling [her] 

that he was not sick.ﬂ (Tr. 970, 1196, 1198.)  
The employee handbook provides, under Persona
l Conduct,ﬂ that ﬁAll forms of dishonesty 
or falsification are prohibitedﬂ and that ﬁViolations of these policies will result in disciplinary 
action up to and including 
discharge [emphasis added].ﬂ After firs
t claiming that he understood 
that an employee should be discharged for fals
ification, Fleming admitted that ﬁfalsification is 
not an automatic dischargeﬂ a
nd that ﬁYou consider the circum
stances.ﬂ I discredit Thornton™s 
claim, at one point: ﬁOther than termination for misrepresentation there are no options.ﬂ (Tr. 
899, 985, 1232; R. Exh. 1, pp. 15Œ16.) 
Evidently to find out if this call-in could be used as a pretext for discharging Keith and 
Tamila Fiola, Gail Thornton went home at lunch and brought in her personal tape recorder to 
make a recording of Keith Fiola™s message, to play to David Wessling at Corporate headquar-
ters in Wichita, Kansas. Wessling is the vice president of Human Resources for the entire Excel 
Corporation, which has about 20,000 to 25,000 employees. Thornton admitted that she had 
never talked to Wessling about an atte
ndance problem before. (Tr. 1121, 1181, 1187Œ1189, 
1234Œ1235.) Upon hearing the tape, as Thornton admitted, 
Corporate Vice President Wessling told 
Thornton ﬁit™s misrepresentation,ﬂ they ﬁneed to be terminated,ﬂ and yes, that was ﬁa decisionﬂ 
to terminate Keith and Tamila Fiola. Wessling also pointed out they are ﬁprobationary employ-
ees.ﬂ (Tr. 1188Œ1189, 2000.) I discredit Thornton™s la
ter denial that Wessling told her to 
terminate Keith Fiola (Tr. 1230). He
r credibility is discussed below. 
All employees in the Taunton plant were cons
idered probationary employees because they 
had been there less than 90 days. Fleming admitted that the employee handbook ﬁapplies to 
employees whether they™re probationary or nonpr
obationary employees.ﬂ Thornton agreed that 
the disciplinary system applies to proba
tionary employees. (Tr. 960Œ961, 1203Œ1204, 1210; GC 
Exh. 2, p. 3.) 
I discredit Fleming™s claim that he did 
not know why Thornton called Corporate Human 
Resources, even though Fleming admitted at one point that Thornton ﬁsaid she was going toﬂ 
and later said she had 
spoken to Wessling and got his ﬁopini
onﬂ (Tr. 900Œ901). I also discredit 
Fleming™s claim ﬁI don™t knowﬂ if Corporate ha
s a policy regarding the Union at the Taunton 
plant, even though the employee handbook ﬁwas made by someone from Corporateﬂ and the 
handbook states a commitment to a union-free environment (Tr. 906Œ907). 
The next morning, Wednesday, October 27, first Keith Fiola and then Tamila Fiola were 
called into Thornton™s office to meet w
ith Thornton and Fleming (Tr. 78Œ79).  
When Thornton talked to Keith Fiola about fals
ifying his call-in message, he asked if he 
was supposed to call in that he was sleepy or dead tired? He explained that ﬁsickﬂ was just his 
ﬁterminologyﬂ for calling in. ﬁIt does not mean I was physically sick.ﬂ Thornton then said it 
was an ﬁunexcused absence.ﬂ Keith Fiola responded that if it was an unexcused absence, ﬁit 
should be a verbal warningﬂ according to th
e employee handbook. Thornton stated, ﬁThat still 
doesn™t matter, you falsified.ﬂ Ke
ith Fiola then responded, ﬁWhat did I falsify? I did not falsify 
nothing. It was just my terminology.ﬂ When he 
asked, ﬁHow many people have you fired in the 
past for calling in sick?ﬂ Fleming answere
d, ﬁWell, none.ﬂ (Tr. 79Œ83; GC Exh. 2, pp. 11Œ12.) 
Fleming told Keith Fiola to leave the room and wait in the hallway (near Debra 
Nechesnoff™s desk); ﬁwe™re going to decide what we™re going to do with you.ﬂ Thornton 

admitted that Fleming ﬁwasn™t very comfortable withﬂ discharging Keith Fiola. Fleming tried 
first to contact Brad Brown, director of human 
resources at Corporate headquarters in Wichita. 
When Brad Brown was not available, they next tried to contact other human resources officials 
or managers, Bruce Ansheets, Vice President Wessling, and Kenneth Fleming, but none of 
them could be reached. Then, after talking to the accounting ma
nager at the facility, Fleming 
filled out personnel action record discharge form
s for both Keith and Tamila Fiola. (Tr. 83, 
145, 830, 865, 869, 1075Œ1076; GC Exhs. 3, 4.) 
During the 30 to 45 minutes that Keith Fiola was waiting in the hallway, Debra Nechesnoff 
spoke to him. Nechesnoff was the human res
ources clerk, who was trained by Corporate 
Assistant Human Resources Manager Stacy Nort
on to conduct employee or
ientations and by 
Norton and ThorntonŠas well as through te
lephone instructions from Corporate human 
resourcesŠconcerning human resources functi
ons. Thornton admitted at one point, ﬁI asked 
Debra Nechesnoffﬂ about what Corporate atte
ndance policy was ﬁas applied in the handbookﬂ 
and asked Nechesnoff to ﬁwrite up a letterﬂ to 
an employee who was ﬁhaving some attendance 
problems,ﬂ explaining the 
Corporate policy. (Tr. 145, 305Œ306, 1092Œ1096, 1107; GC Exh. 5, 
pp. 8, 16.) Among her many human resources duties a
ssisting Thornton, Nechesnoff conducted orien-
tation of Tamila Fiola and other new employees, informing them of their benefits and other 

terms of employment. She was a spokesperson 
for the Company concerning employees™ terms 
of employment and company policy, and also as
sisted Thornton by answered questions about 
their benefits. She prepared and signed corres
pondence, informing employees that they were 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12hired. Also in Thornton™s absence, Nechesnoff carried out daily human resources functions. (Tr. 150, 305Œ306, 1092Œ1097, 1160, 1165Œ1166, 1169; GC Exhs. 8, 17, 22Œ23.) Debra Nechesnoff revealed that she had inside knowledge of Corporate plans for discharg-ing union supporters. As Keith Fiela credibly testified, she told him while he was waiting (Tr. 84Œ85):  I knew that they were getting rid of you anyways because . . . they were on the phone [with Corporate] all week long talking about . . . how Gary [Clay, the Company™s assistant vice presi-dent for operations] did not want a union in the plant, and . . . . Gary said, ﬁIf there™s a union member in that plant, get rid of him.ﬂ And . . . . You need to get yourself a good lawyer.   On cross-examination Keith Fiola gave further details. He credibly testified, as elicited by the Company™s corporate counsel (Tr. 143Œ145, 1263):  Q.  [By Mr. Overman] And tell us again what you say that Deb said to you. A.  Debbie said that she had heard . . . about how they were talking about how the union people were trying to get the Union in the plant and how Gary said to get rid of them. And she said that they were making contact with Corporate all week . . . she said she didn™t know who they were speaking about, but about getting rid of somebody and checking the rules about something.  . . . .  Q.  And in reference to Gary, what does Deb say? A.  Deb made comment about how the other day that Steve [Fleming] and him were having a conversation about union people being in the plant and . . . he stated to ﬁGet rid of those people.ﬂ Q.  Did she say when that conversation took place? A. No, she didn™t. She said, ﬁthe other day.ﬂ Q.  Do you recall anything else she said in that part of the conversation? A.  She said, ﬁFind a lawyer,ﬂ because I was getting screwed. . . . .  Q.  You said she had some other part of the conversa-tion where she said that there had been conversations she overheard? A.  AboutŠYeah; that they were checking up on some different rule and how they could apply it towards me, and that, she said, happened the day prior [Tuesday, October 26, when Keith Fiola called in]. Q.  So she overheardŠ A.  She said she didn™t know who it applied to, but she said they . . . called Corporate and was going over one of the rules or something, and she didn™t know who it was applying to; but she said, ﬁI guess I know who it was ap-plying to now.ﬂ [Emphasis added.]  When Keith Fiola was called back in the office, as Keith Fiola credibly testified, Thornton told him, ﬁBecause you™re on your probationary period,ﬂ they are going to terminate him.. He asked them the reason for the point system in the handbook, if they were jumping from a three-point verbal warning ﬁright to termination.ﬂ Fleming responded, ﬁThat™s [Corporate Assistant Human Resources Manager] Stacy Norton™s stupid thing she thought up. I am not following that. You are a probationary employee.ﬂ (Tr. 86Œ88.)  Fleming first testified, ﬁNot that I recall no,ﬂ did he say that ﬁStacy Norton made up the handbook and that he did not have to go by that.ﬂ He then denied saying anything about not having to go by the handbook. (Tr. 871.) I discredit the denial. I credit the testimony of Keith Fiola, who impressed me most favorably as a truthful witness. b. Discharge of Tamila Fiola When Keith Fiola came from the office, Gail Thornton was standing there and said, ﬁCome on Tamila, you™re nextﬂ (Tr. 181). In the office, as Tamila Fiola credibly testified, Fleming discussed her absence and said ﬁthey™re going to have to terminate me for unexcused absences and falsifying a statementﬂ (Tr. 181Œ182):  And [Fleming] said, ﬁYou™re not going to say any-thing?ﬂ Because I kept my mouth shut the whole time. I said, ﬁI have nothing to say.ﬂ And he said, ﬁWell, what™s your opinion of this?ﬂ And I said, ﬁI think it™s bullshit. . . . I think the reason why you™re firing me is because you knew that Keith and I were in the Union.ﬂ  He said, ﬁThat™s not true.ﬂ I said, ﬁYes, it is. . . . Because on Monday . . . you asked Keith about the bumper sticker. . . . Steve, all you had to do was walk out the door. . . . Right whenever you walk out the door, there™s our car. It™s on the back wind-shield. You can™t tell me you never saw it.ﬂ And he said, ﬁWell . . . I™m not firing you because of the Union.ﬂ I said, ﬁWell then what are you firing me for?ﬂ He said, ﬁI™m firing you for unexcused absences.ﬂ [Emphasis added.]  At that point Tamila Fiola was flipping through the employee handbook that she picked up from Thornton™s desk. Fleming asked what she was looking for (Tr. 182Œ183):  I said, ﬁBecause. . . . I never missed a day that I ha-ven™t brought in an excuse or something. . . . So this would be my first unexcused absence. . . . By your handbook, an unexcused absence is only three points. So three points equals one verbal warning.ﬂ I said, ﬁYou™re skipping . . . and going straight to termination.ﬂ And Steve said, ﬁThat™s not my handbook. It™s Corpo-rate™s handbook. . . . I don™t go by that handbook. . . . This is my decision.ﬂ . . . .  And Gail [Thornton] said, ﬁWell, you™re a probation-ary employee, so it™s up to our discretion on what we™re gonna do. . . . Here™s the paper. Please sign it right here.ﬂ [Emphasis added.]  In Thornton™s handwritten notes to the file ﬁdocumenting my speaking to Tamila Fiola with Steve Fleming on the morning of October 27,ﬂ she admitted that because Tamila Fiola ﬁwas still a probationary employee,ﬂ that was one of the ﬁgrounds [we explained] for terminationﬂ her (Tr. 1079; R. Exh. 36). After Tamila Fiola refused to sign the discharge sheet (GC Exh. 4), received a copy, and went downstairs, Debra Nechesnoff met her at the cafeteria door. They walked from the cafete-ria into the cooler, where Nechesnoff told her ﬁwe™ve got to keep this out of the cameraﬂ (in the cafeteria) and said, ﬁYou™re being screwed.ﬂ (Tr. 183Œ186.) Nechesnoff explained (Tr. 186Œ187):  I overheard them on Friday trying to figure out a way to get rid of somebody. . . . But I really did not know it was you and Keith. . . . I heard them in the conference room, Gail and Steve [Fleming] on the phone to Corpo-rate, trying to figure out some way to fire somebody; and I     EXCEL CASE READY 13didn™t know it was you and Keith. . . . The other day, I was 
walking by Steve™s office. . . . And Steve and Gary [Clay] 
were talking. I overheard Steve say, ﬁWe™ve got some un-
ion people in here that are trying to get a unionﬂ [and] 
Gary said, ﬁFire ‚emﬂ. . . . Get a lawyer, because you™re 
being screwed. 
 Neither Vice President Wessling nor any of th
e other human resources officials or manag-
ers at Corporate headquarte
rs in Wichita testified.  
Plant Manager Fleming™s superi
or, Gary Clay, who was directly responsible for the opera-
tions at the Taunton plant, testified that a qua
lity problem occurred in early October and that 
almost the entire month of October, he ﬁwould 
be in on Monday, out on Thursday and Friday.ﬂ 
Although he admitted that he tried to speak to 
all the plant employees and had firsthand knowl-
edge of what was going on in the plant, he cl
aimed that he did not learn that anybody was 
talking about the Union. (Tr. 526, 553Œ554.) 
Clay admitted that if a union campaign was goin
g on at the plant, it would be the responsi-
bility of the plant manager to notify him. Yet he claimed that Fleming did not at any time he 
spent at Taunton tell him ﬁthat the Union was tryi
ng to organize the employees.ﬂ He did not 
appear to be a truthful witness. I discredit his de
nial that he ever told Fleming to ﬁget rid of 
union people.ﬂ (Tr. 529Œ530, 555Œ556.) 
Regarding Gail Thornton™s credibility, I specifically discredit as fabrications her testimony 
that (1) ﬁI have no ideaﬂ if Corporate was for 
or against having a union in Taunton, (2) ﬁTo be 
honest I didn™t read that partﬂ of the employee handbook, referring to the statement on the first 

page, under ﬁ
A WORD ABOUT UNIONS
,ﬂ that the Company ﬁhas committed to its employees 
to maintain a union-free environment,ﬂ (3) ﬁI saw 
that it said a word about unions but I honestly 
never read that,ﬂ (4) ﬁI do not knowﬂ whether 
the Company ﬁis for or against a union at the 
Taunton plant,ﬂ and (5) ﬁThe only time it™s come upﬂ was when Fleming made the statement ﬁI 

think the Union™s hereﬂ (Tr. 1173Œ1176). 
Like Production Supervisor Picanco, Gail Thornton by her deme
anor on the stand, appeared 
willing to fabricate whatever might seem pl
ausible to support the Company™s defenses. 
5. Company™s shifting positions 
a.  Discharge decision at plant or corporate level 
Until the last day of the trial, the Company endeavored to conceal Corporate™s decision to dis-
charge Keith and Tamila Fiola. 
In the Company™s November 24 position statement to the Regional Office, Gail Thornton 
statedŠwithout any reference to Wessling™s de
cision to discharge Keith and Tamila FiolaŠ
that ﬁSteve Fleming and Iﬂ discussed th
e appropriate discipline for them and ﬁ
We decided
 [emphasis added] that the fact
s justified termination.ﬂ When 
asked why she made no reference 
in the statement to Wessling™s involvement, sh
e claimed (less than a month after the dis-
charges), ﬁI just didn™t recount it at the time.ﬂ (Tr. 1233Œ1235; GC Exh. 25, p. 5.) 
As late as January 15, 2000 (the 4th day of 
the trial), the Company took the position that 
Fleming, or both Fleming and Thornton, made the 
decision at the plant level to discharge Keith 
and Tamila Fiola. 
Fleming testified January 15 that on Tuesday,
 October 26 (after receiving Keith Fiola™s 
call-in message earlier that morning), Fleming returned upstairs from the production floor. He 

claimed that Gail Thornton then told him that she had (already) called Corporate for ﬁassis-
tanceﬂ in ﬁherﬂ decision-making process, had played the tape (of Keith Fiola™s call-in message) 
to Corporate Vice President Dave Wessling, and had tried to get some ﬁassistance in what we 
needed to do.ﬂ He claimed that Thornton said she 
was going to have to get back to Wessling for 
his ﬁrecommendations.ﬂ (Tr. 853Œ856.) 
Fleming claimed that at the end of the day th
at Tuesday, October 26, he asked Thornton if 
anybody from Corporate had called her back and 
given her ﬁsuggestions on what we needed to 
do.ﬂ Thornton said yes, there was ﬁgrounds for po
tentially severe discip
linary action, I guess up 
to and including terminationﬂ and we needed to talk with the employees before work the next 
day. (Tr. 856Œ857.) 
Fleming further testified that on Wednesday 
morning, October 27, after talking to Keith 
Fiola and having him wait outside, he and Thor
nton ﬁtook quite awhileﬂ discussing ﬁdifference 
options, suspension, terminationﬂ and going ﬁb
ack through the handbook.ﬂ Then after discuss-
ing it with the accounting manager in the facilit
y and talking about Co
rporate™s ﬁrecommenda-
tionﬂ from Dave Wessling, Fleming ﬁmade the 
decision to fire them,ﬂ as Thornton recom-mended. (Tr. 864Œ865, 954, 962, 964Œ965.) 
Fleming admitted ﬁit is not necessarily my position to directly discipline the employees. 
That™s to their supervisors to do in a normal 
case.ﬂ As found, Producti
on Supervisor Picanco 
had recommended that Keith and Tamila Fiola be ﬁwritten upﬂŠgiven a three-point verbal 

warning for their first unexcused absence. Fleming also admitted that if both Keith and Tamila 
Fiola had been a ﬁno-call, no-showﬂ and had told 
Picanco that Wednesday they ﬁdidn™t come in 
yesterday because [they] had three hours sleep a
nd [they] didn™t want to operate heavy equip-
ment,ﬂ that ﬁIf that would have been the case
 I™m sure [Picanco] could haveﬂ excused that 
absence (with no discipline). (Tr. 883, 958.) 
On January 16, 2000 (the last day of trial), the Company shifted its defense. Administration 
Manager Gail Thornton then admitted that the decision to discharge Keith and Tamila Fiola 
was made at the Corporate le
velŠcontrary to her November 24 position statement to the 
Regional Office (that she and Fleming made the decision) and contrary to Fleming™s testimony 
the day before (that he made the 
decision, as Thornton recommended).  
Thornton revealed her limited role in human resources. She testified that as ﬁadministration 
manager,ﬂ she was also responsible for (1) information technology, (2) purchasing, (3) customer 
service, (4) accounting, and (5) the lab ﬁwith the support ofﬂ Corporate in Wichita. She admitted 
that on terminations, ﬁI do not make that decision. I am [Human Resources] support, local HR 
support for Taunton. I am still in a training situation. I do not have the expertise of an HR person.ﬂ 
(Tr. 977, 1119Œ1121.)  
Thornton further admitted, as found, that Corporate Vice President Wessling made the deci-
sion to terminate Keith and Tamila Fiola after she brought her personal tape recorder from 
home after lunch that Tuesday, October 26, and pl
ayed him Keith Fiola™s call-in message that 
ﬁWe just got back in. . . . I™m not going to come
 in with only 3 hours of sleep, so I™m just letting 
you know that I™m calling in sick . . . myself and my, my wife.ﬂ (Tr. 1187Œ1189; R. Exhs. 3, 
37.) b. Reasons for discharges After Corporate Vice President Wessling made the decision to terminate Keith Fiola (the 
leading union organizer in the Taunton plant) and his wife Tamila Fiola (who assisted in the 

organizing), it was the responsibility of Plan
t Manager Fleming and 
Administration Manager 
Thornton to call them in, prepare the 
discharge papers, and discharge them. 
After hearing Keith Fiola™s explanation that calling in ﬁsickﬂ (for unpaid sick leave) was just his 
terminology, not meaning he was ﬁphysically sick,ﬂ and his insistence, ﬁI did not falsify nothing,ﬂ 

Fleming and Thornton had him wait outside. As found, Thornton admitted (although Fleming did 
not) that Fleming ﬁwasn™t very comfortable withﬂ discharging Keith Fiola and tried unsuccessfully 
to call Wessling™s superior, Human Resources Director Brad Brown at Corporate headquarters.  
The purpose of this call is not revealed. From the circumstances, I infer that Fleming was con-
cerned that discharging this leading union organizer for such a purported violation would appear to 
be an obvious pretext, that discharging him would adversely affect production because he was the 
only a fully trained operator on the essential Bizerba machines, or both. 
Regarding the resulting disruption of production, Production Supervisor Picanco testified on 
cross-examination (Tr. 662, 676): 
 Q.  [By Mr. Grant] The Company fired them? 
A.  Yeah, that™s what [Keith and Tamila Fiola] said. 
Q.  So, [you] lost these two . . . essential people, on the 
machines? 
A. Yes. 
Q.  But nobody even bothered to tell you until noon? 
A.  Yeah, until after the fact. 
Q.  What did you do for the rest of the week? 
A.  I busted my ass, me a
nd Steve [Fleming] did. We 
ran the rest of the week like that until we could train 
someone.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14Q.  So, it must have caused a disruption to your opera-tion and made your life more difficult to have these two people fired on these essential machines? A.  Oh, yeah, it did.  The discharge of Keith Fiola deprived the plant of any fully trained operator on the essen-tial Bizerba machines, which weigh and place top and bottom labels on each package of ground beef that is processed on the two production lines. The discharge of Tamila Fiola deprived the plant of a Mondini operator, who Picanco earlier testified is ﬁthe first or second most impor-tantﬂ employee on the production line (Tr. 580Œ581). During the long wait, Fleming prepared a Personnel Action Record discharge sheet. In the space for the ﬁSupervisorﬂ to fill in, Fleming checked under Violation, (1) ﬁAttendance Policy,ﬂ with the Description, ﬁPersonnel ConductŠAll forms of dishonesty or falsification are prohibitedﬂ and (2) ﬁOther violations,ﬂ with the Description, ﬁUnexcused Absences [plural].ﬂ Thornton signed as the ﬁPersonal Directorﬂ and Fleming signed as the ﬁPlant Manager,ﬂ leaving blank the space for the supervisor™s signature. Keith Fiola refused to sign it. (Tr. 865; GC Exh. 3A.) Attached to the sheet is the personnel action authorization form for termination, prepared by Thornton, stating as the Reason for Termination: ﬁFailure to report for work, Attendance issue, Probationary employee.ﬂ Fleming signed the form in the space for ﬁSupervisor™s Signatureﬂ and Thornton signed in the space for ﬁHuman Resources.ﬂ (Tr. 961Œ962, GC Exh. 3B.)  For Tamila Fiola, Fleming and Thornton prepared similar discharge papers, stating identical violations (GC Exhs. 4A and B). Thus the stated reasons for discharging both Keith and Tamila Fiola were (1) ﬁfalsificationﬂ (although only Keith Fiola, not Tamila Fiola, placed the purportedly false call-in message), (2) ﬁUnexcused Absencesﬂ (although this was their first unexcused absence, for which the pre-scribed discipline was a three-point verbal warning), and (3) ﬁProbationary employeeﬂ (al-though all the employees were probationary employees for the first 90 days). As found, these were the same reasons Fleming and Thornton gave Keith and Tamila Fiola when discharging them on October 27.  By the time of trial, the Company had shifted its positions on these purported reasons. Regarding (1) ﬁfalsification,ﬂ both Fleming and Thornton, as found, admitted that Keith Fiola was not claiming in the call-in message that he and Tamila Fiola were actually sick. In fact, Thornton admitted that she concluded that Keith Fiola ﬁwas telling [her in the message] that he was not sick.ﬂ Yet, both Fleming and Thornton still contended that his words, ﬁcalling in sick,ﬂ were a falsification. Regarding only Keith Fiola having made the call, Fleming con-tended that Tamila Fiola also engaged in the falsification because her husband ﬁmade a claim for both of them on the message.ﬂ (Tr. 956, 962Œ967, 970, 1189, 1191, 1196, 1198.) Regarding (2) ﬁUnexcused Absences,ﬂ Fleming claimed that the plural, ﬁAbsences,ﬂ was a hurried mistake, an accident. Both Fleming and Thornton adopted the position at the trial that ﬁfalsificationﬂ (misrepresenting facts) was the sole reason for discharging Keith and Tamila Fiola, and unexcused absence was not a reason (Tr. 952Œ956, 960, 962, 1190). Regarding (3) ﬁProbationary employee,ﬂ Fleming and Thornton agreed at the trial that this was not a reason for discharging Keith and Tamila Fiola (Tr. 961, 1209). Thus, although Keith Fiola™s call-in message clearly informed the Company that he and his wife were not coming in because they would have ﬁonly 3 hours of sleepﬂŠnot because they were physically illŠthe Company discharged them because Keith Fiola used the terminology, ﬁcalling in sickﬂ (for unpaid sick leave). 6. Disparate treatment By requiring the Company to discharge leading union organizer Keith Fiola and his wife, Corporate apparently was taking the position that the employee handbook mandated discharge for even an ambiguous statement that might be considered a falsification. Two months later, Corporate permitted the Company to give a written warning to, and not discharge, a leading antiunion employee who not only called in sick when he himself was not ill, but deliberately falsified safety records kept for the USDA and left work early without permission. Administration Manager Thornton admitted that by that time (ﬁrecentlyﬂ before the trial) Corporate had instructed her to contact Corporate human resources ﬁwhen dealing with employee issuesﬂ (Tr. 1090Œ1091, 1120), and Plant Manager Fleming confirmed that Thornton talked to Corporate Human Resources (Tr. 899). The employee was Bernard Abdelnour, who assisted Quality Assurance Manager Bill Wil-kinson in quality assurance work. Regarding Abdelnour™s opposition to the Union, Keith Fiola credibly testified that Abdelnour was ﬁtotally againstﬂ the Union and went around to people and asked, ﬁDid you sign a card?ﬂ When a prounion employee complained, Keith Fiola told Abdel-nour, ﬁListen, I don™t care what you™re doing, but reporting back who signed cards and who didn™t sign cards . . . is not going to get you a blue [supervisor] hat . . . any quicker than work-ing hard is going to get you.ﬂ Abdelnour responded, ﬁYeah, well joining the Union isn™t going to get you much further than kicked out the door.ﬂ (Tr. 40Œ41, 1298Œ1299.) Abdelnour did not testify. On December 21, when Abdelnour heard about his infant son being in the hospital, he de-liberately falsified a HACCP (Hazardous Analysis of Critical Control Points) record, which is kept for inspection by the USDA. He left the job early without permission and without punch-ing out, after falsely certifying that a critical control operation (a grinder breakdown) had been performed as a safety measure. Wilkinson admitted that ﬁa serious health hazard to the publicﬂ could have resulted. Fleming admitted that falsification of the HACCP form would be a ﬁseri-ous infractionﬂ of company policies. (Tr. 843, 874Œ876, 891Œ893, 1301Œ1309, 1319Œ1320.)  In addition, Wilkinson admitted that in the afternoon on the next day, December 22, when Abdelnour was scheduled to come in, he ﬁcalled in sickﬂ although ﬁHe actually was not sick. His infant son was sick.ﬂ (Tr. 1306.) On cross-examination, Wilkinson gave conflicting testi-mony. He claimed, ﬁI don™t think [Abdelnour] used the word sick. He just used I™m not going to be able to work today,ﬂ and then claimed that he did not have a specific recollection of what Abdelnour said. (Tr. 1322.) Because of his earlier positive testimony on direct examination that Abdelnour ﬁcalled in sickﬂ although ﬁHe actually was not sick,ﬂ I discredit his later claims. Instead of discharging Abdelnour, Fleming wrote out a final ﬁWritten Warningﬂ for ﬁLeft earlyﬂ and ﬁPossible [emphasis added] falsification of HACCP documents,ﬂ omitting any reference to ﬁcalling in sickﬂ when not sick. (Tr. 1300Œ1301, 1312; GC Exh. 26.) Regarding the purported ﬁPossibleﬂ falsification, Thornton admitted that it was a falsification ﬁpure and simpleﬂ (Tr. 1256). Wilkinson also admitted it was a falsification and claimed ﬁI do not knowﬂ why Fleming said it was a ﬁpossibleﬂ falsification (Tr. 1317Œ1318). This discipline of the antiunion Abdelnour is in sharp contrast with the discharge of proun-ion Keith and Tamila Fiola for a questionable falsification by ﬁcalling in sickﬂ because of only 3 hours sleep. The Company failed to discharge Abdelnour for a deliberate falsification (which could have resulted in a serious health hazard to the public and which was a ﬁserious infractionﬂ of com-pany policies), calling it a ﬁpossibleﬂ falsification, and for leaving earlyŠcompleting ignoring Abdelnour™s ﬁcalling in sickﬂ the next day when he was not sick. The employee handbook provides that ﬁLeaving work early without consent from your supervisor is considered ‚walking off the job™ or voluntarily quittingﬂ (R. Exh. 1, p. 12). Wilkinson admitted that ﬁLeaving early is . . . automatically abandonment of job and discharge offenseﬂ (Tr. 1321). Thus, contrary to its decision to require the Company to discharge leading union organizer Keith Fiola and his wife for a questionable falsification, despite the need for their essential services in production, Corporate permitted the Company to retain the antiunion Abdelnour. This is obviously disparate treatment. 7.  Concluding findingsŠMotivation to undercut union majority As found, Corporate furnished an employee handbook for use at the new plant, stating the Company ﬁhas committed to its employees to maintain a union-free environment.ﬂ Plant Manager assured the employees that he ﬁwanted to run [the Company] as a family,ﬂ he ﬁcould take good enough care of the employees,ﬂ and ﬁyou don™t need a union.ﬂ His efforts, however, were undercut by high employee turnover resulting in long working hours, causing low morale.  In an October 6 meeting, when Fleming reminded the employees that he was trying to run the Company ﬁlike a familyﬂ and to straighten out the long hours, only Keith and Tamila Fiola spoke up. Tamila Fiola told Fleming, ﬁI™m about this far from joining the Union.ﬂ After the meeting, one of the union supporters arranged a union meeting and Keith Fiola ﬁtold pretty much everybody.ﬂ  The first indication of company animus toward Keith and Tamila Fiola for their union ac-tivity was on the next morning when Production Supervisor Picanco stopped speaking to them.     EXCEL CASE READY 15That evening, October 7, after Fleming rep
eated his opposition to the Union in another em-
ployee meeting, Keith and Tamila Fiola were the only employees who attended the Union™s 
first meeting. They signed union authorization cards and Keith Fiola became the leading union 
organizer, known in the plant as the ﬁunion stew
ardﬂ or ﬁshop steward.ﬂ Tamila Fiola assisted 
in the organizing. 
The first indication that plans were being made to discharge Keith Fiola occurred the next 
evening, October 8, when Picanco told a group of antiunion employees that he was going to 

take care of Keith Fiola, ﬁIt was in the making
,ﬂ and ﬁthey were going to take care of the 
troublemakers.ﬂ  By the time of the October 14 employee meetin
g, support of the Union was growing. Flem-
ing told the employees he had ﬁtried running
 the Company as a familyﬂ and ﬁthat did not 
work,ﬂ so he was going to run it ﬁas a Co
mpanyﬂ and would ﬁgo by the book.ﬂ He admits 
telling employees in the meeting that ﬁif Tamila got fired tomorrow I wouldn™t feel bad for her 

at work,ﬂ but ﬁoutside of work I could feel horrible for her,ﬂ pointing out that ﬁbusiness is 
business and personal is personal.ﬂ When Tamila Fiola respond
ed, ﬁWell, hey Steve, is this 
your nice way of telling me I™m fired?ﬂ Fleming just chuckled.  
On October 18 or 20, Production Supervisor Pica
nco told a group of union supporters that 
ﬁIf the Union comes in, I™m going to make your lives a living hell.ﬂ 
On Friday, October 22 (the morning after the Union™s third meeting), the Company re-
vealed its awareness that the Union had obtained signed authorization cards from a total of 21 
of the 32 employees, a 65-percent majority of 
the 32 employees at the timeŠby Picanco asking 
leading union organizing leader Keith Fiola, ﬁI heard you got 21 cards signed?ﬂ That afternoon 
Fleming instructed Quality Assurance Manager Wilkinson to obtain two statements against 
Keith Fiola, telling Wilkinson they needed ﬁtwo statements to fire him.ﬂ 
One of the statements was from antiunion em
ployee Jan Pacheco, who was supplying in-
formation about union supporters directly to Fl
eming and Picanco. Before this, Fleming told 
Pacheco that the union supporters were all going 
to go if ﬁthey signed those [union] cards.ﬂ 
The next day, October 23, Picanco told Pacheco he was 
going to get rid of Keith and 
Tamila Fiola and another employee, stating ﬁthey™re w
eeding out peopleﬂ for ﬁwanting to be in 
the Unionﬂ and ﬁthey won™t 
have a problem no more.ﬂ  
On Monday, October 25Šalthough the accusations in the two statements Wilkinson took 
were insufficient for discharging Keith FiolaŠFleming called Keith Fiola into his office and 
warned him that ﬁdestruction of company prop
ertyﬂ and ﬁinterference with productionﬂ would 
result in termination. Fleming placed a discriminat
ory warning and the two statements in Keith 
Fiola™s personnel file to build a case for discha
rging him, to undercut the Union™s majority.  
The next day, October 26, a decision was made 
to discharge Keith and Tamila Fiola. Keith 
Fiola called after 1 o™clock that morning and left 
the message: ﬁWe just got back in. . . . I™m not 
going to come in with only 3 hours of sleep, 
so I™m just letting you know that I™m calling in 
sick . . . myself and my, my wife.ﬂ 
Instead of leaving it to Production Supervisor 
Picanco™s discretion to decide whether the 
absence of Keith and Tamila Fiola would be an
 excused absence or whether they should be 
given a three-point verbal warning for their fi
rst unexcused absence, Thornton consulted with 
David Wessling, one of the top human resources 
officials at Corporate headquarters in Wichita, 
Kansas. Wessling is the vice president of human
 resources for the entire Excel Corporation, 
which has about 20,000 to 25,000 employees in Un
ited States, Canada, and Australia. Thornton 
admitted that she had never talked to Wessling about an attendance problem before. 
Regarding who made the decision to discharg
e Keith and Tamila Fiola, the Company took 
shifting positions. 
Until January 16, 2000 (the last day of the tria
l), the Company endea
vored to conceal the 
fact that Corporate made the decision to di
scharge the two union supporters. Thornton claimed 
in her November 24 position statementŠwithout 
making any reference to Wessling™s involve-
mentŠthat she and Fleming decided ﬁthat the facts justified termin
ation.ﬂ As late as January 15 
(next to last day of trial), Fleming claimed he made the decision. 
On Sunday, January 16, 2000 (at the further ex
tended trial), the Comp
any shifted its de-
fense and admitted that the discharge decision was made at the Corporate level, not the plant 
level. 
Thornton then admitted that she went home at lunch on October 26, brought in her personal 
tape recorder, make a recording of the call-in
 message, and played it to Wessling. Thornton 
admitted that upon hearing the tape, Wessling told 
her ﬁit™s misrepresenta
tion,ﬂ they ﬁneed to 
be terminated,ﬂ and yes, th
at was ﬁa decisionﬂ to ter
minate Keith and Tamila Fiola. 
Thornton also admitted, in effect, that there was no falsification, by testifying that yes, she con-
cluded when she heard Keith Fiola™s recorded messag
e ﬁhe was telling [her] that he was not sick.ﬂ  
Even if there were an actual fabrication, th
e employee handbook provides that violation of 
the rule prohibiting falsification will result in disciplinary action ﬁup toﬂ discharge. Fleming 

admitted that ﬁfalsification is not an automatic discharge.ﬂ  
Fleming also admitted that ﬁYou consider the circumstancesﬂ in determining disciplinary 
action. Except for the discriminatory warning given 
Keith Fiola 2 days earlier ﬁto build a case 
for discharging him,ﬂ there had been no previous
 disciplinary action taken against either Keith 
or Tamila Fiola, and both of them were admittedly valuable employees, needed for their 
essential services in production. 
Apparently in an attempt to justify the decision to discharge Keith and Tamila Fiola, Flem-
ing and Thornton informed them, and stated in th
e discharge papers, that they were terminated 
not only for purported ﬁfalsification,ﬂ but also 
for ﬁUnexcused Absencesﬂ and because each 
was a ﬁProbationary employee.ﬂ At the trial, the Company again shifted its defense. Both 
Fleming and Thornton admitted that Keith and Tamila Fiola were not terminated for any 
unexcused absence or because they were probationary employees. 
When Keith Fiola asked the reason for them jumping from a three-point verbal warning for 
unexcused absence in the handbook point system, 
ﬁright to terminati
on,ﬂ Fleming responded, 
ﬁThat™s [Corporate Assistant Human Resources
 Manager] Stacy Norton™s stupid thing she 
thought up. I am not following that. You are 
a probationary employee
.ﬂ When Tamila Fiola 
similarly protested, ﬁYou™re skipping . . . and 
going straight to termination,ﬂ Fleming re-
sponded, ﬁThat™s not my handbook. It™s Corporat
e™s handbook. . . . I don™t go by that hand-
book. . . . This is my decision.ﬂ 
The evidence is clear that Corporate™s decisi
on, requiring the Company to discharge leading 
union organizer Keith Fiola and his wife for a questionable falsification, despite the admitted 
need for their essential services in production, constituted disparate discipline when compared 
to the discipline of a leading an
tiunion employee, Bernard Abdelnour. 
Employee Abdelnour not only called in sick in
 December when he himself was not sick, but 
made a ﬁpure and simpleﬂ falsific
ation. He falsified a record kept for inspection by the USDA, 
falsely certifying that a critical control operation had been performedŠa safety violation that 

could have resulted in ﬁa serious health hazard to the publicﬂ and which Fleming admitted 
would be a ﬁserious infractionﬂ of company polic
ies. Abdelnour also left the job early without 
permission and without punching out. His superv
isor, Quality Assurance Manager Bill Wilkin-
son, admitted that under the employee handbook, ﬁLeaving early is . . . automatically aban-

donment of job and discharge offense.ﬂ 
Instead of requiring that Abdelnour be discharged, Corporate permitted the Company to give 
him a final warning for leaving early and for what Fleming described in the discharge papers as a 
ﬁPossible falsification,ﬂ and to simply ignore the sick call-in when Abdelnour himself was not sick. 
This was obviously disparate treatment of union supporters and an antiunion employee. 
Concerning motivation for their discharge, Keith and Tamila credibly testified what human 
resources clerk Debra Nechesnoff told them on Wednesday, October 27, the day they were 
discharged. As more fully developed by Corpor
ate counsel in his cross-examination of Keith 
Fiola, Nechesnoff revealed the following: 
 (a) That the ﬁother dayﬂ she overheard Fleming and 
Company Assistant Vice President of Operations Gary 
Clay having a conversation about union people being in 
the plant and Clay stating, 
ﬁGet rid of those people.ﬂ 
(b) That Fleming and Thor
nton were ﬁmaking contact 
with Corporateﬂ all week, ﬁtalking about how the union 
people were trying to get the Union in the plant,ﬂ about 
how Clay ﬁsaid to get rid of them,ﬂ and ﬁabout getting rid 
of somebody.ﬂ  
(c) That on Friday, October 22 (the day Fleming in-
structed Wilkinson to take two statements against Keith 
Fiola because they needed ﬁtwo statements to fire himﬂ), 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16she overheard Fleming and Thornton in the conference room on the phone to Corporate, ﬁtrying to figure out some way to fire somebody.ﬂ (d) That on Tuesday, October 26 (when Keith Fiola made the early-morning call-in and Corporate Vice Presi-dent Wessling made the decision to terminate him for ﬁmis-representationﬂ), she overheard Fleming™s and Thornton™s conversations with Corporate, ﬁgoing over one of the rulesﬂ (presumably concerning ﬁfalsificationﬂ or probationary em-ployees) and ﬁhow they could apply it towardﬂ someone, and ﬁI guess I know who it was applying to now.ﬂ  Nechesnoff was obviously not speaking as an agent of either Corporate or the Company when revealing what had happened in the office. As the human resources clerk, however, she was in a good position to have first-hand knowledge of motivation for the discharge of Keith and Tamila Fiola. I find that the credited testimony concerning what she told them at the time of their discharge is reliable, probative evidence and that it is corroborated by much other evidence. I therefore reject the Company™s contention in its brief (at 65Œ66) that the testimony is ﬁuncorroborated and unreliable hearsay evidence.ﬂ I find that the evidence is admissible. Dauman Pallet, Inc., 314 NLRB 185, 186 (1994); RJR Communications, 248 NLRB 920, 921Œ922 (1980). I find that the General Counsel has shown by a preponderance of the evidence that the pro-tected union activity of Keith and Tamila Fiola was a motivating factor in the Company™s discharging them. Wright Line, 251 NLRB 1083 (1980). I particularly rely on the following:  1. The Company™s stated commitment in its employee handbook to maintain a ﬁunion-free environment.ﬂ 2. Plant Manager Fleming™s statement to the employ-ees, when support of the Union was growing, that he had ﬁtried running the Company as a familyﬂ and ﬁthat did not work,ﬂ so he was going to run it ﬁas a Companyﬂ and would ﬁgo by the book,ﬂ and ﬁif Tamila [Fiola] got fired tomorrow I wouldn™t feel bad for her at work,ﬂ but ﬁout-side of work I could feel horrible for her.ﬂ 3. Fleming™s telling antiunion employee Jan Pacheco that the union supporters were all going to go if ﬁthey signed those [union] cards.ﬂ 4. Production Supervisor Picanco™s not speaking to Keith and Tamila Fiola after Tamila Fiola stated in a meet-ing, ﬁI™m about this far from joining the Union,ﬂ and after Keith Fiola ﬁtold almost everybodyﬂ about the scheduled first union meeting. 5. Picanco™s telling a group of antiunion employees that he was going to take care of Keith Fiola, ﬁIt was in the mak-ing,ﬂ and ﬁthey were going to take care of the troublemakers.ﬂ 6. Picanco™s telling a group of union supporters, ﬁIf the Union comes in, I™m going to make your lives a living hell.ﬂ 7. Picanco™s revealing the Company™s knowledge that a total of 21 of its 32 employees, a 65-percent majority, had signed union cards, by Picanco™s asking Keith Fiola on Fri-day morning, October 22, ﬁI hear you got 21 cards signed?ﬂ 8. Fleming™s instructing Quality Assurance Manager Wilkinson that Friday afternoon, October 22, to obtain two statements against Keith Fiola because they needed ﬁtwo statements to fire him.ﬂ 9. Picanco™s telling antiunion employee Pacheco the next day that he was going to get rid of Keith and Tamila Fiola and another employee, stating ﬁthey™re weeding out peopleﬂ for ﬁwanting to be in the Unionﬂ and ﬁthey won™t have a problem no more.ﬂ 10. Fleming™s placing a discriminatory warning in Keith Fiola™s personnel file to build a case for discharging him, to undercut the Union™s majority. 11. Fleming™s attempting to justify the discharge of Keith and Tamila Fiola by stating at the time of discharge that they were terminated not only for ﬁfabrication,ﬂ but also for ﬁUnexcused Absencesﬂ and because each was a ﬁProbationary employee.ﬂ  12. Fleming™s and Administration Manager Thornton™s shifting of defenses at the trial, admitting that Keith and Tamila Fiola were not discharged for any unexcused ab-sence or because they were probationary employees. 13. Fleming™s telling Keith and Tamila Fiola that it was not his handbook, it was Corporate™s handbook, and he did not follow it, when they protested being discharged for ex-cused absence instead of being given only a 3-point verbal warning under the employee handbook point system. 14. Fleming™s and Thornton™s claiming that they dis-charged Keith and Tamila Fiola on October 27 for ﬁfalsifi-cationﬂ because Keith Fiola called in after 1 a.m. on Octo-ber 26 leaving a message, ﬁWe just got back in. . . . I™m not going to come in with only 3 hours of sleep, so I™m just letting you know that I™m calling in sick . . . myself and my, my wife.ﬂ His call-in was the next morning after Fleming gave him the October 25 discriminatory warning. Thornton admitted, in effect, that there was no falsifica-tion, by testifying that yes, she concluded when she heard Keith Fiola™s recorded message ﬁhe was telling [her] that he was not sick.ﬂ 15. Fleming™s admission that ﬁfalsification is not an automatic discharge.ﬂ Even if there were an actual fabrica-tion, the employee handbook provides that violation of the rule prohibiting falsification will result in disciplinary ac-tion ﬁup toﬂ discharge.  16. Fleming™s admission that ﬁYou consider the cir-cumstancesﬂ in determining disciplinary action. Except for the discriminatory warning given Keith Fiola 2 days ear-lier ﬁto build a case for discharging him,ﬂ there had been no previous disciplinary action taken against either Keith or Tamila Fiola. Both of them were admittedly valuable employees, needed for their essential services in produc-tion. 17. Fleming™s and Thornton™s claiming before the last day of the trial that either Fleming, or Fleming and Thorn-ton, made the decision to discharge Keith and Tamila Fiola. 18. Thornton™s admitting on the last day of the trial that Corporate made the decision to discharge Keith and Tamila Fiola. 19. Corporate™s requiring the Company to discharge union supporters Keith and Tamila Fiola for a question-able ﬁfalsification,ﬂ but not requiring the Company to dis-charge antiunion employee Abdelnour 2 months later. Ab-delnour not only called in sick when he himself was not sick, as well as left work early without permission and without punching out, but also falsified a record kept for     EXCEL CASE READY 17inspection by USDA. The falsification was a safety viola-
tion that could have resulted in ﬁa serious health hazard to 
the publicﬂ and which Fleming admitted would be a ﬁseri-
ous infractionﬂ of company 
policies. This was obviously 
disparate discipline of union supporters and an antiunion 
employee. 
20. Corporate™s motivation for requiring the Company 
to discharge leading union organizer Keith Fiola, as well 
as his wife, was to undercut the Union™s majority. 
 Because of the above corroboration, and having
 found that the credited hearsay testimony 
of Keith and Tamila Fiola of what human resources clerk Nechesnoff told them at the time of 
their discharge is reliable, probative evidence, I give some weight to it in determining the 

Company™s unlawful motivation when discharging them. 
In view of this credible evidence, I find that th
e Company has failed to meet its burden of proof 
that it would have discharged Keith and Tamila Fiola in the absence of their union activity 
I therefore find, as alleged in the complaint, 
 that the Company discriminatorily terminated 
Keith and Tamila Fiola in violation of Section 8(a)(3) and (1). The complaint does not allege 
that Corporate, the parent company, also engaged in the unlawful conduct. 
C. Discharge of Union Organizer Michael Paiva and Two 
Other Employees 1. Overview The discharge of leading union organizer Keith
 Fiola and his wife on Wednesday, October 
27, left union organizer Michael Paiva on the 
job. Paiva was well known as a union supporter 
because he was the only employee (besides Keith and Tamila Fiola) who had a UNION YES 
bumper sticker on his vehicle. (Tr. 51, 294; GC Exh. 7, 13.) 
Antiunion employee Jan Pacheco reported to wo
rk early that Wednesday morning, October 
27, before the Company discharged Keith a
nd Tamila Fiola (Tr. 511Œ512). As found, Pacheco 
had been promised a lead position on the upcomi
ng second shift and was supplying information 
about union supporters directly to Plant Manager Fleming and Production 
Supervisor Picanco.  
Pacheco was absent the day before. Upon her arrival on October 27, Picanco told her what 
had transpired and said that ﬁwhoever signed the 
[union] card was going to be let go.ﬂ He then 
told her, ﬁFind out who signed the cards fo
r the Union.ﬂ (Tr. 511Œ512.) I discredit Picanco™s 
denials (Tr. 600). On October 27, however, something happened 
that caused the Company to discharge anti-
union employee Pacheco, as well as union organizer Paiva.  
As discussed below, the Company had been re
ceiving Pinkerton investigative reports that 
some of the new employees had a previous worker™s compensation claim. Neither Administra-
tion Manager Thornton nor clerk Debra Nechesno
ff, who assisted Thornton in performing her 
human resources responsibilities, had checked to see whether these employeesŠall of whom 

were reported ﬁMedically recommended without
 restrictionsﬂŠhad disclosed a previous 
compensation claim on the health history questionnaires they filled out when taking their 

physical exams. For the first time that day, the Company requested copies of certain question-
naires be sent to it.  One of the questionnaires it requested was that
 of union organizer Michael Paiva. It is a 
small-print questionnaire (dated Au
gust 27), which states at the bottom (also in the small print) 
that ﬁany 
known misstatement 
may [emphasis added] result in employment termination.ﬂ 
On October 7 (20 days earlier), the Company had received a Pinkerton report, showing that 
Paiva previously had a hernia injury and re
ceived weekly pay of $173 from January 24 to 
February 14, 1994. On October 27, the same day 
the Company discharged Keith and Tamila 

Fiola and requested a copy of Paiva™s questionna
ire, the Company received a faxed copy of the 
questionnaire. The Company found that Paiva had failed to disclose the 
previous compensation 
claim on his questionnaire.  Although Paiva had revealed the hernia opera
tion to the examining physician, Corporate 
instructed the Company to discharge him.  
Plant Manager Fleming testified 
ﬁI don™t knowﬂ what ﬁcriteria is applied when falsification 
is established,ﬂ whether ﬁit will 
be a termination or something less.ﬂ He al
so testified ﬁI don™t 
knowﬂ where the policies are set forth by Corpor
ate™s Human Resources (at its Wichita, Kansas 
headquarters)ﬂ about whether falsification is a 
dischargeable offenseﬂ or ﬁa warning offense,ﬂ 
and ﬁThere™s probably nothing written like that.ﬂ 
He further claimed, ﬁI do not knowﬂ how it is 
decided when Corporate will be consulted a
bout a discharge.ﬂ (Tr. 897Œ898.) No one from 
Corporate™s human resources depa
rtment in Wichita testified.  
The problem facing the Company was that 
it had also received a Pinkerton report on Au-
gust 17 showing that Pacheco as well had a worker™s compensation claim, in 1996. The Com-

pany had not requested a copy of her July 7 qu
estionnaire, to check if she disclosed the previ-
ous compensation claim. On October 27 it requested a copy of 
the questionnaire. Upon receiv-
ing a faxed copy that same day, it found that 
she had not disclosed a previous compensation claim. Corporate instructed th
at she likewise be discharged. 
On November 2 the Company received a Pinke
rton report that Ernest Watson (employed 
since October 11) had a 1994 worker™s compensation claim. This time the Company immedi-

ately requested and received that same day, 
November 2, a faxed copy of Watson™s question-
naire (dated September 24), showing that he ha
d not disclosed a previous compensation claim. 
The Company did not discharge him until 3 weeks later on November 23, which was the day 
before Gail Thornton signed the Company™s positi
on statement to the Regional Office, assert-
ing that ﬁOther employees [besides Michael Paiva] have in a similar manner been discharged 
for violation of [Corporate] Excel™s 
‚falsification of records™ policy.ﬂ  
The General Counsel contends in his brief 
(at 81Œ82) that ﬁPacheco was discharged to 
cover up the unlawful discharge of
 Paivaﬂ and that Watson was di
scharged to ﬁcamouflage the 
unlawful discharge of Paiva.ﬂ The Company contends in its brief (at 56): 
 Though some production employees occasionally dis-
cussed the union issues at the plant and testified that they 
attended a few union meetings after work, the record is 
void of any connection between this activity and the ter-
minations of Michael Paiva,
 Ernest Watson, and Jan 
Pacheco.ﬂ 
2. Discharge of Michael Paiva 
a. His union activity Employed since September 23 and being traine
d as a Risco operator, Michael Paiva at-
tended the Union™s second meeting on October 14 
and received a package containing a union 
key chain, pen, pencil, bumper sticker, notepad
, car trash bag, and booklet about the Union. 
Like Keith and Tamila Fiola, he placed the UN
ION YES bumper sticker on his vehicle, which 
was parked ﬁRight outsideﬂ the fr
ont door. He placed the other uni
on material in his locker. He 
also began handing out union authorization cards 
to employees at the plant and talking to these 
and other employees about the Union. (Tr. 289, 293Œ295, 316, 321, 330Œ333, 520Œ521; GC 
Exhs. 6, 7, 13.) 
The next morning after the October 14 union 
meeting, Production Ma
nager Picanco (con-
trary to his denial) asked Paiva if he had gone
 to the meeting. Paiva told him no, but Picanco 
continued to ask him, for a total of five or six times. Although Paiva did not admit that he had 
attended the union meeting, the evidence is clear that the Company was aware that Paiva was 
supporting the Union. (Tr. 297Œ298, 378, 600.) 
Thus, as discussed below, the Company had obtained proof that Paiva was a union sup-
porter when Quality Assurance Manager Wilkin
son opened the lock on his clothes locker 
before his discharge and confiscated his property,
 including all the union material he had placed 
there. Also, as antiunion employee Pacheco credibly testified, Michael Paiva was one of the 

union supporters that Picanco told her ﬁthey™re going to get rid ofﬂ (Tr. 408). 
b. His incorrect questionnaire Like other new employees, Paiva was required as part of the physical examination process 
at Morton Hospital™s Occupational Health Service 
(OHS), to fill out a two-page health history 
questionnaire containing 57 questions in Eng
lish and Spanish, in small print. (Tr. 307Œ308, 
328Œ329, 985Œ986; GC Exh. 5 pp. 18Œ19; R. Exh. 7.) 
Paiva credibly testified that as he was f
illing out the questionnaire, ﬁI wasn™t halfway 
throughﬂ and ﬁI got called into
 another roomﬂ and ﬁcontinued 
filling out the questionnaire,ﬂ on 
which the writing was ﬁvery smallﬂ (Tr. 307Œ308). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18Paiva (Tr. 307Œ311, 324Œ326; GC Exh. 5 pp. 18Œ19; R. Exh. 22 pp. 3Œ6) correctly checked (with a slash) Yes to questions  42. Have you ever been in a hospital? 43. Have you ever had surgery?ﬂ [he previously had shoulder surgery].  He also correctly checked No to questions  15. Do you have any abnormal bulges in your groin or abdomen or any active hernias? 57. Do you presently have a disability that would af-fect your ability to work?  He, however, incorrectly checked No to questions  40. Are you presently in good health?ﬂ [although he was in good health]. 52. Have you ever been injured at work and the medi-cal bills paid for by your employer? [Emphasis added.]  At the bottom of the August 27 questionnaire, Paiva signed a statement stating, also in the small print, ﬁI hereby certify that all information above is full, true and correct to the best of my knowledge and I understand that any known misstatement may [emphasis added] result in employment terminationﬂ (Tr. 327Œ328; GC Exh. 5, p. 18). In the physical examination that followed, the physician checked for a hernia and noticed a hernia operation scar. He asked if Paiva had had a hernia. Paiva said yes, back in 1994, when he was picking up boxes of thread. The physician completed the examination, ﬁtold the nurse that everything was fine,ﬂ and signed a medical recommendation form, indicating ﬁMedically recommended without restrictions,ﬂ which was sent to the Company. OHS retains the question-naires on file. (Tr. 308Œ309, 327, 329, 986, 989Œ990; GC Exh. 5, p. 11; R. Exh. 7 last page.)  Paiva credibly testified that by checking No to question 52, he ﬁnot in any way [meant] to mislead the Companyﬂ (Tr. 307Œ308). Before Wednesday, October 27, when the Company discharged leading union organizer Keith Fiola and his wife as directed by Corporate, the Company had never followed up on any Pinkerton report that a new employee had a previous worker™s compensation claim. The Company had not requested OHS to send a copy of an employee™s health history questionnaire to check if the employee correctly answered question 52, ﬁHave you ever been injured at work and the medical bills paid for by your employer?ﬂ (GC Exhs. 5, 11; R. Exhs. 10, 11, 16, 19, 23.) Since October 27, however, each time the Company receives a Pinkerton report that a new employee had a previous worker™s compensation claim, it immediately requests OHS to send a copy of the employee™s questionnaire. OHS sends a faxed copy the same day of the request. If the employee has answered question 52 correctly, the employee is retained, regardless of the size of the claim. (Tr. 1005Œ1009; R. Exhs. 12, 13 (for $11,137.65), 36.) Before October 27, the Company did not request a copy of employee Maria Sousa™s ques-tionnaire when it received a Pinkerton report on September 22, showing that she was paid a lump sum settlement of $21,500 on October 31, 1997, for a worker™s compensation claim. The Company did not discharge her then, or when it requested (in preparation for trial) and received a faxed copy of her August 16 questionnaire on January 12, 2000, showing that she had an-swered Yes to question 52. (Tr. 1000, 1049; R. Exh. 25.)  Thornton claimed at the trial that she had seen a copy of Sousa™s questionnaire before January 12, 2000, claiming ﬁI don™t know the date but sometimeﬂ and ﬁI believe it™s been misfiled or it may have been discardedﬂ (Tr. 1048Œ1049). As discussed below, I discredit these claims as additional fabrications. c. His October 29 discharge Paiva™s long questionnaire indicated on its face that he may not have intended to mislead the Company. He incorrectly answer No to question 40, ﬁAre you presently in good health?ﬂ Yet by Friday, October 29 (2 days after the Company received the copy of Paiva™s question-naire with the incorrect answer to question 52), CorporateŠbefore giving him an opportunity to explainŠdecided to require that the Company discharge him.  Administration Manager Thornton gave various versions of what happened after she re-ceived a copy of Paiva™s questionnaire on October 27 (Tr. 1034Œ1038, 1151Œ1159, 1245Œ1246). She finally admitted, however, ﬁI called him in to explain to him that he was being terminated [emphasis added]ﬂ (Tr. 1258). She admitted that when Corporate ﬁDecided termina-tion,ﬂ they were talking about both Jan (antiunion employee Jan Pacheco, whose discharge is discussed below) and Mike (Michael Paiva) ﬁat the same timeﬂ (Tr. 1156). Paiva credibly testified that while he was working on the afternoon of October 29, Produc-tion Manager Picanco told him to go upstairs and see Plant Manager Fleming. When he got upstairs, Administration Manager Thornton told him to go in the conference room and Fleming and Thornton came in. Thornton said she had a copy of his health history questionnaire and the Pinkerton report, which stated he had a hernia back in 1994, and he never put it on his ques-tionnaire. Thornton said it was grounds for termination. (Tr. 312Œ313.) On cross-examination Paiva credibly confirmed that he said he ﬁdid not even remember [when filling out the questionnaire] that [he] had a work-related injury back in 1994ﬂ and that what he stated in his pretrial affidavit was true (Tr. 317Œ320, 327):  On October 29, 1999, I was terminated. [Picanco] told me he had a call, and I was to meet Fleming. I went up-stairs. Gail Thornton was there and told me to go to the conference room. Fleming and Thornton sat down with me and said, ﬁWhen you started working here, there was a form you filled out that [there] would be a security check on you.ﬂ She . . . . said, ﬁthe paper came back from Pinkerton saying you had a Worker™s Comp case in 1994.ﬂ I said, ﬁI did not even remember that.ﬂ She said, ﬁthey were on the phone for most of the day with Wichita [the Corporate office] seeing if they could do something to get around this to keep me there because I was a good worker, and they would hate to see me go.ﬂ They both said their hands were tied. They said Wichita told them it would have to be a termination. Fleming said again, ﬁwe would like to keep you aboard, but we just can™t do it.ﬂ Gail said it was too bad because it was such a small amount I collected [$173 paid weekly from January 24 to February 14, 1994], but that was the way it would have to be.  The personnel action authorization form shows that Paiva was terminated October 29 for ﬁFalsification of work recordsﬂ (GC Exh. 5, p. 21). d. Company™s shifting positions Thornton took shifting positions on why the Company had failed to request copies of new employees™ health history questionnaires to check if they disclosed previous worker™s compen-sation claims reported by Pinkerton. Thornton claimed that it was the responsibility of human resources clerk Debra Nechesnoff (who was not a witness) to request copies of the questionnaires when receiving Pinkerton reports of previous compensation claims. Thornton claimed (Tr. 1000Œ1001, 1005, 1025, 1043):   It™s my fault. . . . I did not follow up with my clerk to make sure that these documents were requested. . . . It was an oversight on my part and just plain old just not good work.  . . . .  It seems like we™re just not doing a good job of follow-ing up on these and I™m to blame. I™m not following up on my clerk making sure she™s doing that. So it™s just sloppy work. There™s just no excuse for it. . . . .      EXCEL CASE READY 19Once again just I did not follow up on this and just bad work. 
. . . .  
Again I say I didn™t follow up with my clerk and just 
it™s just sloppy work. 
 Finally on cross-examination, however, Thornton
 admitted that she was not even aware of 
what the followup was on the Pinkerton reports, 
and that she had ﬁno idea what [Nechesnoff] 
was supposed to do with theseﬂ until ﬁI would sa
y maybe in October I think.ﬂ Thornton testi-
fied that Nechesnoff started maintaining a bi
nder reporting system for Pinkerton reports the 
first part of August. She also testified that 
Stacy Norton, Corporate™s a
ssistant human resources 
manager (who began doing the orientation of empl
oyees at the plant) had mentioned to Thorn-
ton ﬁthe paperwork involved for getting backgrou
nd checksﬂ and ﬁwas going to show me what 
to do and how to administer it but I was busy an
d she said she would show Deb [clerk Debra 
Nechesnoff].ﬂ (Tr. 1235Œ1237.)  
Thornton also testified that she knew OHS would do the Company™s physical examinations 
of new employees, but admitted that she was not 
aware that questionnaires were ﬁattached to 
those physicalsﬂ until she got ﬁthe Pinkerton re
sult back for Paivaﬂ (Tr. 1238). She later ex-
plained that on October 27 (the date leading 
union organizer Keith Fiola and his wife were 
discharged), Nechesnoff ﬁbrought to my attention that Jan Pacheco and Michael Paiva had 
Pinkerton results.ﬂ Thornt
on testified (Tr. 1242Œ1245): 
 Q.  The records show that Mr. Paiva™s Pinkerton report 
came on October 7th and Miss Pacheco™s Pinkerton report came in in August. 
A.  Correct. 
Q.  Did Miss Nechesnoff tell you why she was coming 
to you then [on October 27] to tell you? 
. . . .  
A.  She said I have a Pinkerton result back on these 
two people, Jan Pacheco and Michael Paiva, and here are 
those OHS [health history] 
questionnaires and we looked 
through them and saw that they contradicted each other. 
. . . .  
Q.  Did you ask Miss Nechesnoff why she was only 
coming to you then? 
A.  No, I did not. 
Q.  Did you have any question in your mind why she 
was coming to you then? 
A.  No, I did not. 
. . . .  
Q.  The timing of the Company™s action with regard to 
following up on these Pinkerton reports is a mystery to 

you. 
A.  Yes, sir. 
 Thus, Thornton claimed she had no idea why Ne
chesnoff showed her the questionnaires on 
October 27, the same day the Company discharg
ed Keith and Tamila Fiola. The Company had 
failed to request copies of que
stionnaires for over 2 months since it began receiving Pinkerton 
reports of previous workers™ compensation clai
ms. Thornton did not reveal what caused the 
Company to begin requesting copies on that date.  
Thornton obviously was seeking to conceal the fact that on the day the Company dis-
charged Keith and Tamila Fiola, it requested co
pies of the questionnaires of Paiva, Pacheco, 
and certain other employees whose Pinkerton re
ports showed previous compensation claims 
(GC Exh. 5; R. Exhs. 11, 19, 23), which are fa
xed to it the same day as the requests.  
The evidence does not reveal why the Company 
did not request questi
onnaires of other em-ployees whose Pinkerton reports had shown prev
ious compensation claims. The Company did 
not request until January 2000 a copy of Carlos
 Alvarado™s August 26 questionnaire, even 
though it had received his Pinkert
on™s report on October 25 (2 days
 before requesting Paiva™s 
questionnaire) showing that Al
varado had a previous compensation claim, nor a copy of 
Deanna Harrison™s July 9 questionnaire, even 
though it had received her Pinkerton™s report on 
August 17, also showing that she had a previous claim (R. Exhs. 10, 16).  
Thornton also took shifting positions regarding when she learned about checking the 
Pinkerton reports with the employees™ questionnaires. She at first unequivocally admitted that 
she learned about the questionnaires and the 
follow-up system when she got ﬁthe Pinkerton 
result back for PaivaﬂŠwhen Nechesnoff showed
 her the Pinkerton reports and the question-
naires of Paiva and Pacheco 
on October 27, as discussed above
. But then she withdrew the 
admission and testified that ﬁno,ﬂ it was not then and claimed th
at she ﬁknew about [the follow-
up system] with Maria Sousa.ﬂ (Tr. 1238Œ1239.) 
As found, Thornton claimed that she had already seen a copy of employee Sousa™s ques-
tionnaire before January 12, 2000, when she received the copy in evidence (R. Exh. 25). 
Thornton claimed ﬁI don™t know the date but [I
 saw it] sometimeﬂ and 
ﬁI believe it™s been 
misfiled or it may have been
 discardedﬂ (Tr. 1048Œ1049). 
The following day at the trial Thornton gave purported details about 
having seen the ques-
tionnaire. She then claimed ﬁI believe initiallyﬂ
 Nechesnoff brought the Pinkerton report to her 
attention ﬁaround September 22ﬂ and ﬁthey said there was a foot injury with I thinkﬂ a 
($21,500) claim, and ﬁIt was importa
nt. Up to that point we hadn™t had anything like that.ﬂ 
Thornton further claimed that Nechesnoff (Tr. 1239Œ1240): 
 said that she will call OHS and request a copy of 
her questionnaire that she took at her physical 
and the fax came back and we checked and looked at the box for workman™s comp and at that 

point that™s when I knew how to do the [follow-up] on Pinkerton results.  
 By her demeanor on the stand, Thornton appeared to be fabricating whatever might seem 
plausible to support the Company™s defense. 
I discredit these claims. I find that the Company did not request a copy of any employee™s ques-
tionnaire from OHS to check it with a Pinkerton 
report of a previous compensation claims until 
October 27, the day it discriminatorily discharged
 union supporters Keith and Tamila Fiola, as 
directed by Corporate. 
In fact, there is no evidence that Corporate ha
d instructed the Company to request copies of 
the employees™ OHS questionnaires if their 
Pinkerton reports showed previous worker™s 
compensation claims. Corporate™s assistant 
human resources manager NortonŠwho showed 
the Company™s human resources clerk Nechesnoff,
 instead of Thornton, how to administer ﬁthe 
paperwork involved for getting background checksﬂ
Šdid not disclose in her testimony what 
she had instructed Nechesnoff. As i
ndicated, Nechesnoff did not testify. 
The Company makes no effort to explain, if Ne
chesnoff had been instructed to request cop-
ies of the questionnaires, why 
she was performing other human resources duties for Thornton, 

but never request any of the copies
 in a period of over 2 months. 
Having considered Thornton™s admission on cross-examination (1) that she had ﬁno idea what 
[Nechesnoff] was supposed to do withﬂ the Pinkerton reports until ﬁI would say maybe in Octoberﬂ and 
(2) that she learned about the questionnaires and the 
followup system when she got ﬁthe Pinkerton result 
back for Paiva,ﬂ I discredit her claim that Nechesnoff
 had the responsibility to request copies of the 
questionnaires when receiving Pinkerton reports of previous worker™s compensation claim. 
e. Disparate treatment Corporate required the Company to discharge 
union organizer Michael 
Paiva for ﬁfalsifica-
tionﬂ on October 29, apparently 
taking the positionŠas it did in requiring the Company to 
discharge leading union organizer Keith Fiola an
d his wife 2 days earlierŠthat the employee 
handbook mandated discharge as the only discipline for any falsification violation. 
As indicated, the employee handbook provides, u
nder ﬁPersonal Conduct,ﬂ that ﬁ[a]ll forms 
of dishonesty or falsification are prohibitedﬂ and that ﬁViolations 
of these policies will result in 
disciplinary action 
up to and including 
discharge
 [emphasis added].ﬂ As also indicated, the 
questionnaire that Paiva signed 
states at the bottom that ﬁany 
known misstatement 
may [empha-
sis added] result in employment
 termination.ﬂ Neither provisi
on mandates discharge for even 
an intentional falsification. 
As found, Plant Manager Fleming te
stified that he was not aware of anything in writing or 
what criteria is applied to determine if an em
ployee should be terminated for falsification, 
instead of a lesser discipline. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20Yet, over the opposition of the Company, Corporate required the discharge of Paiva, even though his mistaken No answer to question 40, ﬁAre you presently in good health?ﬂ indicated that he may not have intended to mislead the Company. Moreover, Corporate made the dis-charge decision before giving Paiva the opportunity to explain his incorrect No answer to question 52, whether he had a previous compensation claim, and before he explained that he did not remember the 1994 hernia injury (until the examining physician asked him about his hernia operation scar). Obviously Corporate™s requiring the Company to discharge union organizer PaivaŠlike its requiring the Company to discharge Keith Fiola and Tamila FiolaŠis disparate treatment of a union supporter and a leading antiunion employee, Bernard Abdelnour, 2 months later.  As found, Corporate permitted the Company to give a final written warning to, and not dis-charge, Abdelnour who deliberately falsified a safety record that is kept for inspection by the USDA, falsely certifying that a critical control operation had been performed, even though the falsification could have resulted in a serious health hazard to the public and was a ﬁserious infractionﬂ of company policies. f. Concluding findingsŠMotivation to undercut union majority In concluding arguments in its brief (at 48) the Company ignores the evidence that it re-ceived the Pinkerton report on October 7 and Paiva™s health history questionnaire on October 27 (20 days later), the day it discharged leading union organizer Keith Fiola and his wife. The Company argues:  After receiving the report [the October 7 Pinkerton re-port], Gail Thornton verified its contents with Occupa-tional Health Services [obtaining from OHS Paiva™s Au-gust 27 questionnaire on October 27] and then called cor-porate headquarters in Wichita, Kansas and spoke with [personnel in] Human Resources [who] recommended that Michael Paiva should be terminated. . . . Michael Paiva was terminated by Gail Thornton from his employment on October 29, 1999, for falsification of work records. [Em-phasis added.]  Thus, in making this argument, the Company ignores (1) the timing of its requesting and receiv-ing from OHS Paiva™s questionnaire on October 27, the same day the Company discriminatorily discharged Keith and Tamila Fiola as directed by Corporate, and (2) Thornton™s admission that instead of merely recommending that Paiva be terminated, Corporate made the decision to dis-charge Paiva. Thornton admitted, ﬁI don™t make that decisionﬂ (Tr. 1119) and repeated, ﬁthey™re the ones [at Corporate Human Resources] that make the decision. . . . I don™t make that decision (emphasis added).ﬂ (Tr. 1119, 1159.) The Company contends in its brief (at 48) that ﬁThe record is void of evidence that on or about October 29, 1999, Gail Thornton [and the Corporate Human Resources personnel] were aware of any activity by Michael Paiva in support of a union.ﬂ  In doing so, the Company ignores (a) credited evidence that Paiva was the only employee, besides Keith and Tamila Fiola, who placed the UNION YES bumper sticker on his vehicle, (b) Thornton™s giving Quality Assurance Manager Wilkinson a list of lockers to be cleaned out, as discussed below, and the Company™s obtaining proof that Paiva was a union supporter when Wilkinson opened the lock on Paiva™s locker and confiscated the union material from his locker, and (c) antiunion employee Pacheco™s credited testimony that Michael Paiva was one of the union supporters that Production Supervisor Picanco told her ﬁthey™re going to get rid of.ﬂ  Having ignored this evidence, the Company has suggested no reason for it to conceal this information from Corporate which, over the opposition of the Company, required it to dis-charge Paiva. As found, the Company had never requested a copy of any employee™s health history ques-tionnaire from OHS to check with a Pinkerton report of a previous compensation claim until October 27, the day it discharged leading union organizer Keith Fiola and his wife, as directed by Corporate. There is no evidence why the Company requested the questionnaire of union organizer Paiva on that date, as well as the questionnaires of certain other employees but not others.  It would be mere speculation whether Corporate, seeking some basis for discharging Paiva, considered the possibility that he may have incorrectly answered one of the many questions on his OHS questionnaire and required the Company to request a copy of the questionnaire for that reason, or whether the Company contacted OHS for this information before requesting copies of some of the questionnaires. The evidence is clear, however, that when the Company found the incorrect answer to ques-tion 52 on Paiva™s questionnaire regarding a previous compensation claim, it contacted Corpo-rate, which decided that he must be discharged for falsification, before giving him an opportu-nity to explain. Corporate treated him in the same way it did Keith and Tamila Fiola, taking the unfounded position that the employee handbook mandated discharge for any falsification and directed his discharge. The Company had no policy against hiring employees who had a previous worker™s com-pensation claim. It retained one employee who had received a $21,500 settlement in a previous compensation case, as compared to Paiva™s compensation payment of $173 weekly from January 24 to February 14, 1994.  Also as with Keith and Tamila Fiola, Corporate directed the Company to discharge union organizer Paiva, but permitted the Company not to discharge a leading antiunion employee, Bernard Abdelnour, 2 months later for a deliberate falsification which could have resulted in a serious health hazard to the public and which was a ﬁserious infractionﬂ of company policies. This is obvious disparate treatment. As found, Corporate™s motivation for requiring the Company to discharge leading union organizer Keith Fiola was to undercut the Union™s majority. I also find that Corporate had the same unlawful motivation for requiring the Company to discharge union organizer Michael Paiva. I find that the General Counsel has shown by a preponderance of the evidence that the pro-tected union activity of Michael Paiva was a motivating factor in the Company™s discharging him. I also find that the Company has failed to meet its burden of proof that it would have discharge Michael Paiva in the absence of his union activity. I therefore find, as alleged in the complaint, that the Company discriminatorily terminated Michael Paiva in violation of Section 8(a)(3) and (1). 3. Discharge of Jan PachecoŠTo conceal unlawful motivation As found, Jan Pacheco had been promised a lead position on the upcoming second shift and was supplying information about union supporters directly to Plant Manager Fleming and Production Supervisor Picanco. When she reported to work on Wednesday morning, October 27, before the Company discriminatorily discharged Keith and Tamila Fiola as directed by Corporate, Picanco told her, ﬁFind out who signed the union cards for the Union,ﬂ because ﬁwhoever signed the card was going to be let go.ﬂ That same Wednesday, October 27, however, the Company requested and received from OHS a copy of Pacheco™s July 9 health history questionnaire showing that she, as well as Michael Paiva, had incorrectly checked No to question 52, ﬁHave you ever been injured at work and the medical bills paid for by your employer?ﬂ (Tr. 1038Œ1039; GC Exh. 11, p. 14; R. Exh. 23, pp. 2Œ3.) As shown on Pinkerton™s August 17 report, Pacheco had a previous worker™s compensation claim in 1996 and was paid a lump sum settlement in 1997 for $1975 (GC Exh. 11, p. 13)Šas compared to Paiva™s weekly payment of $173 from January 24 to February 14, 1994. Obviously this antiunion supporter of the Company could not be retained if the Company was to discharge union organizer Paiva. Administration Manager Thornton discussed Pacheco™s and Paiva™s incorrect answers to question 52 with Corporate, which directed that the Company discharge both of them for ﬁfalsificationﬂ (Tr. 1245Œ1246). The following afternoon, Thursday, October 28, the Company discharged Pacheco (Tr. 1043Œ1044; GC Exh. 11, p. 16), and a day later, it discharged Paiva. At one point Thornton admitted, ﬁI guess yes,ﬂ when asked, ﬁ[I]f the Company wanted to fire one of those two people it would have to fire both if it were to uniformly apply its policiesﬂ (Tr. 1248). In the discharge interview, Pacheco told Fleming and Thornton ﬁI didn™t recall anything that I put on this [July 7] questionnaire. ﬁ She explained, ﬁI just check [the questionnaire]     EXCEL CASE READY 21randomlyﬂ and ﬁAll I did was check, check, check,ﬂ because she ﬁfelt goodﬂ and ﬁdidn™t feel 
that she needed to report anything like that.ﬂ (Tr. 442Œ443, 1044.) 
Pacheco credibly testified that in the meeting, they said ﬁtheir hands were tied. They had to 
let me goﬂ because Corporate ﬁtold them that they
 had to let me go for 
falsification.ﬂ Fleming 
ﬁhad tears in his eyes, and said to me that this was the hardest thing that he had to do to let me 

go.ﬂ (Tr. 443, 446.) Thornton admitted that Fleming 
ﬁwas very upsetﬂ about the decision to fire 
Pacheco (Tr. 1250.) 
As found, the Company had no policy against hiring employees who had a previous 
worker™s compensation claim. It retained employees who answered question 52 correctly, 

regardless of the size of the claimŠtwo of the claims being for $11,137.65 and $21,500. Also, 
as found, the rule against falsification did not
 mandate discharge for 
a violation, as demon-
strated by Corporate™s permitting the Company 2 months later to retain a leading antiunion 
employee who deliberately falsified a safety record. 
I agree with the General Counsel in his brief 
(at 81) that ﬁPacheco was discharged to cover 
up the unlawful discharge of Paiva,ﬂ and that a
lthough ﬁmanagement did not want to terminate 
Pacheco, it had to do so . . . to app
ear to validate Paiva™s discharge.ﬂ 
Having found that Corporate™s motivation for 
requiring the Company to discharge union 
organizer Michael Paiva was to undercut the Un
ion™s majority, I find that Corporate had the 
same unlawful motivation when it required the Company to discharge antiunion Pacheco to 
avoid the appearance of disparate treatment of
 a union supporter and an antiunion employee. 
I therefore find that the General Counsel has s
hown by a preponderance of the evidence that 
the union activity was a motivating factor in the Company™s discharging Jan Pacheco. I also 
find that the Company has failed to meet its bu
rden of proof that it would have discharged 
Pacheco in the absence of the union activity. 
Accordingly I find, as alleged in the complaint, that the Company discriminatorily termi-
nated employee Jan Pacheco. 
The Company contends in its brief (at 41Œ44, 55Œ56)
 that as a matter of law, the claims of 
Pacheco and the other discharged employees mu
st be dismissed because the employee hand-
book contains a Dispute Resolution Plan ﬁthat is the 
exclusive
 means through which em-
ployee/employer disputes are to be resolved,ﬂ and the employees ﬁfailed to utilize and abide by 
the mandatory and binding dispute resolution process.ﬂ 
That plan (GC Exh., 2 p. 3) states, in part, ﬁNeither the Company nor the Employee can sue 
the other in any court 
over differences based on a claim or di
spute arising out of or related to 
their . . . termination of employment,ﬂ and 
that the Company and Employees ﬁare simply 
agreeing to resolve our dispute wit
hout resorting to suing one another 
in a court of law
,ﬂ but 
ﬁdoes not waive anyone™s substantiv
e legal rights.ﬂ [Emphasis added.] 
Pacheco did refer her discharge 
to that plan, which was selected and financed by the Com-
pany. The president of the plan, Dispute Solutions, Inc., ruled in the Company™s favorŠas he 
did in previous casesŠwithout a hearing and w
ithout considering any evidence of a possible 
unfair labor practice (Tr. 1044, 1060Œ1062; GC Exh. 12, p. 12; R. Exhs. 32Œ34). In his brief 

summary letter he wrote (GC Exh. 12, p. 12): 
 Upon receipt of your disput
e form, we contacted Excel 
Corporation [Corporate] to 
determine their response to 
your grievance. 
Excel provided copies of pe
rsonnel forms, your em-
ployment application, your signed acknowledgement of 
the conditional offer of empl
oyment, and your background 
check. We did note that you stated that these answers [her 
answer to question 52] were due
 to inattention. However, 
in today™s workplace, employ
ers no longer have any lati-
tude in considering such 
explanations. Employers are 
bound to strict interpretation of their personnel policies 
and procedure. Therefore, we find that your termination was due to 
inaccurately answering questions on your employment ap-
plication [not a stated 
reason for her discharge]. 
If you have any other information, which indicates 
otherwise, we will review our position. 
 Apart from whether it would effectuate the policies of the Act to permit an employer to require, 
as a condition of employment, employees to submit to a ﬁmandatory and binding resolution proc-
essﬂŠwhich is selected unilaterally by the employerŠto resolve alleged unfair labor practices, I 
find that the Dispute Resolution Plan in the employee handbook does not include issues before the 
Board and does not supplant the Board™s jurisdiction. I therefore reject the Company™s contention 
that the claims of the discharged employees must be dismissed. 
4. Discharge of Ernest WatsonŠTo conceal 
unlawful motivation 
On November 2, the Company received a Pi
nkerton report that Ernest Watson (employed 
October 11) had a worker™s compensation claim fo
r ﬁSprains/Strains to the Kneeﬂ in 1994. That 
same dayŠfollowing the practice established on October 27 in its efforts to undercut the 
Union™s majorityŠthe Company immediately requested and received a copy of Watson™s 
September 24 OHS health history 
questionnaire. It showed that he checked No to question 52. 
(Tr. 1265; GC Exh. 9, pp. 1, 8, 11; R. Exh. 26, pp. 1, 3.) 
The Company did not interview Watson until November 22 (20 days later), when he ad-
vised Administration Manager Thornton and the 
warehouse supervisor (who did not testify) 
that ﬁhe felt good, when he filled out the questionnair
e, and did not feel that he needed to report 
any injury he had in the pastﬂ (Tr. 1054Œ1055; GC Exh. 9, pp. 5Œ6). 
The following day, November 23, the Company discharged Watson. This was the day be-
fore the Company submitted its November 24 statement, signed by Thornton, to the Regional 
Office, giving its position in defense of the 
Union™s November 3 charge that the Company 
discriminatorily discharged Paiva. (Tr. 1259Œ126
2; GC Exhs. 2A, 9, p. 12, 25.) The position 
statement read, in part (GC Exh. 25, p. 4): 
 Other employees have in 
a similar manner been dis-
charged for violation of [Corporate] Excel™s ﬁfalsification 
of recordsﬂ policy. 
 It is obvious that the Company made an effort to show that it had consistently followed that dis-
charge policy 
before 
it submitted its 
November 24 
position statement in its defense for discharging 
Paiva. Thus, on November 24, Thornton and Plant Manager Fleming signed a personnel action 
authorization form for termination, stating that Watson was terminated 
November 23 
for ﬁFalsifica-
tion of Documents,ﬂ with the notation: ﬁPlease 
key this ASAP!
 [emphasis added]. ThanksﬂŠto 
place the discharge immediately on the Company™s records (GC Exh. 9, p. 12). 
The General Counsel contends in its brief (at 
71) that the belated discharge of Watson (21 
days after receipt of the Pinkerton report) ﬁpresent
ed a clear case of disparate treatment in that 
there was a positive Pinkerton report [of a previous compensation claim] that had not been 

pursued.ﬂ The General Counsel argues that by
 discharging Watson (the day before, not the 
same day) the November 24 statement ﬁwas presented to the Board,ﬂ the Company ﬁattempted 
to eliminate that disparate treatmentﬂ of Watson and union organizer Paiva.  
Thornton gave the explanation that the 20-day delay, from November 2 until November 22, 
when she and the warehouse supervisor talked
 to Watson, was caused by her being busy and 
out of town several times (Tr. 1052Œ1054, 1273Œ1275). Becau
se of lack of the urgency that the 
Company demonstrated when it previously discharged the four employees (Keith and Tamila 
Fiola, Michael Paiva, and Jan Pacheco) in 
a 3-day period in October (on October 27, 28, and 
29), I discredit Thornton™s explanation. 
As with Keith and Tamila Fiola, Paiva, and Pacheco, Thornton admitted that Corporate 
makes the decision to discharge. She also admitted that discharge was not mandatory for a 
violation of the falsification policy. (Tr. 1119, 1159, 1258.) 
Under these circumstances, I find that the Ge
neral Counsel has shown by a preponderance 
of the evidence that the Company, as directed
 by Corporate, discharged Ernest Watson to 
conceal its discriminatory discharge of Michael 
Paiva to undercut the Union™s majority. I also 
find that the Company has failed to meet its bu
rden of proof that the Company would have 
discharged Ernest Watson in the absenc
e of the union organizing activity. 
I therefore find, as alleged in the complaint, 
that the Company discriminatorily terminated 
Ernest Watson in violation of
 Section 8(a)(3) and (1). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22I note that the General Counsel did not allege that Corporate (Excel Corporation, the parent company) also violated Section 8(a)(3) and (1) by directing the Company to discharge Keith and Tamila Fiola, Michael Paiva, Jan Pacheco, and Ernest Watson.  I also note that next to the last day of the trial (Saturday, January 15, 2000), Thornton made the threat that Carlos Alvarado would be discharged because of her discovery, in preparation for trial, that he answered No to question 52 on his August 29 questionnaire, contrary to Pinkerton™s October 25 report of a previous compensation claim. She testified that ﬁwhat I will do is consult with Corporate like I have with all the other [employees] who . . . had been in a similar situation but the outcome will be termination [emphasis added]. (Tr. 1000Œ1003; R. Exh. 10.) Making this threat, Thornton was adopting Corporate™s unfounded theory, in requiring the discharge of Michael Paiva, Jan Pacheco, and Ernest Watson, that their discharge for incor-rectly answering question 52 on their questionnaires was mandated by the employee handbook. Although in making the threat, Thornton was obviously motivated by the Company™s ef-forts to avoid the appearance of disparate treatmentŠif it retained Alvarado after discharging union organizer Michael PaivaŠthe General Counsel did not move to amend the complaint that weekend (when the trial was extended into Sunday) to alleged that the threat was unlawful. D.  Other Coercive Conduct 1.  Surveillance of union activity About Monday, October 18, as union supporters Keith Fiola, Michael Paiva, and Reginald Murphy credibly testified, Quality Assurance Manager Bill Wilkinson entered their lockers and confiscated various items the Union had given them. As found, Paiva had attended the Union™s second meeting on Thursday, October 14, and was given a package containing a union key chain, pen, pencil, bumper sticker, notepad, car trash bag, and booklet about the Union. Wilkinson had opened and removed the padlock from his locker and removed all these union items, except the bumper sticker that Paiva had placed on his vehicle, as well as the other items (Tr. 298Œ302, 315Œ317). Wilkinson also unlocked Keith Fiola™s locker and took only the union paraphernalia, which included a Shaw Supermarkets handbook (Tr. 49, 91Œ92). Murphy, who does not use a padlock on his locker, had hidden the Union™s Shaw contract book in the locker, ﬁstuff[ing] it way behind my boots.ﬂ After the shift he reached in the locker and the union book was gone. Nothing else was taken. When he questioned Wilkinson about going into his locker, Wilkinson ﬁstarted denying itﬂ but then admitted that he had. (Tr. 224Œ227.) Wilkinson testified that Administration Manager Gail Thornton ﬁrequested that I clean out some lockers of some employees that were no longer employed at the Companyﬂ and ﬁgave me a list and a booklet that had the locker numbers and combinationsﬂ (Tr. 1292Œ1293). Wilkinson admitted that when Paiva (who was discharged the next week) came up to him and asked ﬁwhy did you clean out my locker?ﬂ he answered ﬁI did not realize that you were still hereﬂ (Tr. 1292Œ1293). He gave no explanation for not following Thornton™s list of locker numbers of former employees. Wilkinson denied opening any locker that he knew was Keith Fiola™s locker and denied removing anything from Murphy™s locker (Tr. 1297Œ1298).  As found, Wilkinson was involved later that week in the Company™s efforts to build a case for discharging Keith Fiola, to undercut the Union™s majority. It is undisputed that he informed antiunion union employee Jan Pacheco on Friday, October 22 (3 days before Plant Manager Fleming issued Keith Fiola a discriminatory warning) that Fleming had told Wilkinson to get two statements against Keith Fiola because they needed ﬁtwo statements to fire him.ﬂ  I credit the testimony that Wilkinson confiscated the union materials from the three union supporters™ lockers.  I find, as alleged, that the Company engaged in surveillance of union activities by searching employees™ lockers and confiscating union materials, in violation of Section 8(a)(1) of the Act. 2. Threat to eliminate 401(k) savings plan Keith Fiola, who impressed me most favorably as a truthful witnesses, credibly testified that Corporate™s assistant human resources manager, Stacy Norton, threatened the employees with the lost of their 401(k) payroll deduction saving plan, to become effective after 6 months of employ-ment (GC Exh. 2, p. 4). Keith Fiola testified that during the employees™ orientation that began August 4, Norton said that the 401(k) plan, with the company-matching benefit, is a benefit for their nonunion plants (Tr. 15).  Norton denied threatening ﬁemployees with loss of benefits including the 401(k) plan if they selected a union to represent them,ﬂ testifying ﬁI know I wouldn™t have said that because in [Corporate™s] facility where I work we have a unionﬂ and ﬁunion employees have a 401(k) planﬂ (Tr. 772, 781). The same threat, however, was made in orientation by human resources clerk Debra Nechesnoff, whom Norton trained on behalf of the Company.  Nechesnoff conducted the orientation of Tamila Fiola, who was employed September 2. Tamila Fiola appeared to have a clear recollection of what Nechesnoff said when ﬁOne of the big thingsﬂ that ﬁWe went overﬂ in the employee handbook was on the first page (that the Company ﬁhas committed to its employees to maintain a union-free environmentﬂ) (Tr. 149Œ150; GC Exh. 2, p. 1). Tamila Fiola credibly testified (Tr. 150):  Debbie read that, and she said that if we did get a union in here, that our 401(k) would be taken away from us, because that was something that Cargill [Corporate™s parent company, whose policies and ﬁGuiding Principlesﬂ are referred to in the handbook, R. Exh. 1 pp. 16, 18, 21] gave its employees, not its union plant employees . . . . the nonunion plants were allowed to have the 401(k) with the matching.  Similarly employee Joseph White, who also impressed me most favorably as a truthful wit-ness, remembered that Production Supervisor Picanco said that ﬁif we got a union in the plant that we could lose our 401(k)ﬂ plan (Tr. 273Œ274). I infer that Norton had also informed Picanco about the Cargill policy regarding the 401(k) plan. I have considered the testimony of five nonunion employees called by the Company to uni-formly give negative answers to a list of questions regarding allegations in the complaint (Tr. 686Œ767). I consider the testimony of those witnesses (whom the Company repeatedly referred to in its brief as ﬁindependentﬂ witnesses) to be less persuasive. I find that the Company, by Stacey Norton, engaged in coercive conduct by threatening employees with loss of their 401(k) savings plan if they selected a union to represent them, violating Section 8(a)(1). 3. Threat of reprisals by Plant Manager Fleming As found, by the time of the Company™s October 14 employee meeting, support of the Un-ion was growing. Fleming told the employees in the meeting he had ﬁtried running the Com-pany as a familyﬂ and ﬁthat did not work,ﬂ and stated that he was going to run it ﬁas a Com-panyﬂ and would ﬁgo by the book.ﬂ He then stated that ﬁif Tamila [Fiola] got fired tomorrow I wouldn™t feel bad for her at work,ﬂ but ﬁoutside of work I could feel horrible for her,ﬂ pointing out that ﬁbusiness is business and personal is personal.ﬂ When Tamila Fiola responded, ﬁWell, hey Steve, is this your nice way of telling me I™m fired?ﬂ Fleming just chuckled.  I find that in the context of Fleming™s statements, he was making at least an implied threat of reprisals. I therefore find that the Company, by Fleming, threatened employees with reprisals if they selected the Union as their bargaining representation, violating Section 8(a)(1). 4. Threat of reprisals by Production Supervisor Picanco As also found, on October 18 or 20, Picanco told a group of union supporters that ﬁIf the Union comes in, I™m going to make your lives a living hell.ﬂ When one of the employees said, ﬁYou can get in trouble for that,ﬂ Picanco responded, ﬁI™d deny it to my dying day.ﬂ  In the Company™s defense, Picanco testified ﬁI recall being in that group,ﬂ but claimed, ﬁI don™t recall making that commentﬂ about making life hell for them. He then claimed that his comment was ﬁI could [emphasis added] make their life a living hell.ﬂ As indicated, I discredit Picanco™s version of what he said. I find that the Company, by Picanco, threatened employees with reprisals if they selected the Union as their bargaining representative, violating Section 8(a)(1). I also find that even if Picanco™s claim were credited, that he stated he ﬁcouldﬂ make their life a living hell, the statement would still be an unlawful threat of reprisals, in violation of Section 8(a)(1).     EXCEL CASE READY 235. Coercive interrogation by
 Plant Manager Fleming 
As found, on the Thursday morning, October 7 after Tamila Fiola spoke up at the employee 
meeting the day before and told Fleming, ﬁI™m about this far from joining the Union,ﬂ Produc-
tion Supervisor Picanco stopped talking to her. La
ter that day, after Fleming revealed at an 
employee meeting his knowledge of a scheduled 
union meeting that evening and repeated his 
opposition to the Union, antiunion employees circ
ulated a rumor that Keith and Tamila Fiola 
were going to be fired.  
When Tamila Fiola was leaving work, Fleming met her and said, ﬁHey, are you going to the 
meeting tonight?ﬂ She answered, ﬁNo, I don™t think 
so; it™s been canceled.ﬂ He said, ﬁWell, if 
you do go, just ask them what can they pro
mise you.ﬂ She responded, ﬁNo, problem.ﬂ Fleming 
then said, ﬁWell, if you go, will you tell me what they told you?ﬂ She answered, ﬁSure; no 

problemﬂ and left. (Tr. 159Œ160.) 
As found, Keith and Tamila Fiola were the only employees who attended the union meeting. 
The next evening, when Picanco met with a group of antiunion employees at the VFW Club and 

was told by an outside contractor™s leadman who attended the union meeting that ﬁYou™ve got to 
get rid ofﬂ Keith and Tamila Fiola, Picanco told the antiunion employees that ﬁHe was going to take 
care of [Keith Fiola]. It was in the makingﬂ and ﬁthey were going to take care of the troublemak-
ers.ﬂ Three weeks later the Company discriminatorily discharged ﬁtroublemakersﬂ Keith and 
Tamila Fiola and Michael Paiva. 
When considered in this context, I find that Fleming™s interrogation of Tamila FiolaŠ
asking if she was going to the union meeting and 
asking her to report back what the Union told 
herŠtended to be coercive. He was inquiring ab
out her union activity in an atmosphere that 
would cause her to be fearful that her job was in jeopardy. 
I therefore find that the Company, by Fleming,
 engaged in coercive interrogation, violating 
Section 8(a)(1). 
6. Coercive interrogations by 
Production Supervisor Picanco 
As found, the next morning after the Union™s 
second meeting on October 14, Picanco asked 
Michael Paiva if he had gone to the meeting. 
Paiva told him no, but Picanco continued to ask 
him, for a total of five or six times. The following Monday, October 18, the Company confis-

cated Paiva™s union material from his locker
, and the following week on October 29, the 
Company discharged him. 
As also found, there was a large turnout at the Union™s third meeting on Thursday, October 21, 
when a total of 21 employees signed authorization cards, a 65-percent majority of the 32 employees 

in the plant. The next morning, Friday, October 22, the word had gotten back to the Company. 
Production Supervisor Picanco asked Keith Fiola, ﬁI heard you got 21 cards signed?ﬂ  
As further found, that afternoon the Company ma
de efforts to build a case for discharging 
Keith Fiola, to undercut the Union™s majority
. Plant Manager Fleming instructed Quality 
Assurance Manager Wilkinson to obtain two stat
ements against him, telling Wilkinson that 
they needed ﬁtwo statements to fire him.ﬂ The next Monday morning, Fleming gave him a 

discriminatory warning, based on the two statem
ents Wilkinson took. Two days later, Wednes-
day, October 27, the Company discharged him. 
I find that in the context of the actions taken against Michael Paiva and Keith Fiola, Pi-
canco™s repeated interrogations of Paiva re
garding his attended the 
October 14 union meeting 
and Picanco™s interrogation of Keith Fiola after 
the October 21 meeting, asking ﬁI heard you 
got 21 card signers signed? constituted coercive
 interrogations about their union activities and 
violated Section 8(a)(1). 
I reject the request in the General Counsel™s 
brief (at 57Œ58) that I reconsider my February 
16, 2000 order denying as untimely (after the clos
e of the trial on January 16, 2000) the General 
Counsel™s February 10, 2000 motion to amend the co
mplaint to allege, in part, that the Com-
pany, by Picanco, on October 8 threatened empl
oyees by stating that employees who supported 
the Union would be fired and on several occasions
 in late October threatened employees by 
telling employee Jan Pacheco that employees 
who supported the Union would be discharged. 
E. Alleged Unlawful Wage Increase to Discourage 
Union Support In September the Company first began hiring 
employees for a second shift. While awaiting 
approval from USDA, the Company assigned the 
second-shift employees to work alongside 
employees on the first shift. (Tr. 802; R. Exh. 8, pp. 5Œ7.) 
Sometime in October the Company, expecting 
prompt approval for the second shift, ran a 
newspaper ad in the local newspapers for sec
ond-shift employees. There was a night differen-
tial of 50 cents an hour. When the newest employees came in, the Company informed them that 
there was no second shift and that 
they would be working on the firs
t shift and be trained by the 
older employees. The USDA finally gave its appr
oval for the full second shift to begin January 
3, 2000. (Tr. 245, 563, 629Œ635, 803; R. Exh. 8 pp. 10Œ11.) 
When the first-shift employees discovered that they were being paid 50 cents less for work-
ing with and training second-shift employees, 
they began complaining. In response, the Com-
pany obtained approval from Corporate to give 
them a 50-cent raise. The arrangement was that 
this raise would take the place of two scheduled
 25-cent raises, a 3-month and a 6-month raise. 
By the end of 6 months of employment, the fi
rst-shift employees would be back on the wage 
scale in the employee handbook. (Tr. 54Œ56, 172Œ174, 245Œ246, 249Œ254, 543Œ551, 829Œ833; 

GC Exh. 2, p. 6.) 
The General Counsel contends in his brief 
(at 62) that granting the immediate wage in-
crease to the first-shift employees violated the wage progression system and ﬁdirectly impacts 
the exercise of employees™ Section 7 rights by sending the message that [the Company] will 
respond to concerns if employees back of
f from organizing efforts.ﬂ I disagree.  
The Company had three choices for eliminating the disparity in the wages of the first-shift 
employees and the planned second-shift employee
s while both were working on the day shift. 
(1) It could seek approval of Corporate to 
give the first-shift employees a 50-cent raise 
above the wage scale prescribed by Corpor
ate in the employee handbook, eliminating the 50-
cent differential in the wages of day-shift and night-shift employees. To restore the 50-cent 

night differential after 6 months of employment, the Company would then have to give the 
second-shift employees a second 50-cent raise. (2) 
It could seek approval of Corporate (as it 
did) to accelerate the first-shift employees™ two scheduled wage increases, of 25 cents after 3 

months and 6 months of employment. (3) It 
could eliminate, until the 
second shift began, the 
50-cent night differential which the Company promised upon hiring the second-shift employees 

and which the Company was currently paying. 
Although the Company probably believed that 
making the second choice would discourage 
some of the employees from supporting the Union, I find that it would have made that choice 
even in the absence of any union organizing.  
The first choice meant a permanent increase 
in the nonunion wages prescribed by Corporate 
in the employee handbook. And, because of the low employee morale that had been caused in 
part by high employee turnover resulting in long
 working hours, the Company could not afford 
to aggravate the low employee morale by cuttin
g wages of the planned second-shift employees. 
I therefore agree with the Company™s contention in its brief (at 38) that ﬁThe acceleration of 
an already scheduled wage increase for first shift employees was a legitimate and lawful 

response to employee concerns regarding wage
 disparities among first and second shift em-
ployees working side-by-side on the first shift.ﬂ  
I reject the allegation that the Company unlawfully granted the wage increase. 
CONCLUSIONS OF LAW 
1.  By discriminatorily discharging Keith Fiola and Tamila Fiola on October 27 and Mi-
chael Paiva on October 29, 1999, because of thei
r union activity, to undercut the Union™s 
majority, the Company engaged in unfair labor practices affecting commerce within the mean-
ing of Section 8(a)(3) and (1) and 
Section 2(6) and (7) of the Act. 
2.  By discriminatorily discharging Jan Pacheco on October 28 and Ernest Watson on No-
vember 23, 1999, to conceal its unlawful motivat
ion for discharging Michael Paiva, the Com-
pany violated Section violat
ed Section 8(a)(3) and (1). 
3.  By issuing a discriminatory warning on October 25 to Keith Fiola to build a case for dis-
charging him, the Company violat
ed Section 8(a)(3) and (1).  
4.  By engaging in surveillance of union activities, the Company violated Section 8(a)(1). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 245.  By threatening employees with the loss of their 401(k) payroll deduction saving plan if they selected a union to represent them, the Company violated Section 8(a)(1). 6.  By making threats of reprisals if the employees selected the Union as their bargaining representative, the Company violated Section 8(a)(1). 7.  By engaging in coercive interrogation of employees about union activities, the Company violated Section 8(a)(1). 8.  The Company™s granting the wage increase to the first-shift employee was lawful. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, I find that it must be ordered to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. The Respondent having discriminatorily discharged employees Keith Fiola, Tamila Fiola, Jan Pacheco, Michael Paiva, and Ernest Watson, it must offer them reinstatement and make them whole for any loss of earnings and other benefits, computed on a quarterly basis from date of discharge to date of proper offer of reinstatement, less any net interim earnings, as prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987). Before the Respondent discriminatorily discharged Jan Pacheco™s to conceal its unlawful moti-vation for discharging Michael Paiva, as found, it had offered her the lead position on the upcoming second shift. I therefore find that she must be offered reinstatement as the second-shift lead person at the higher lead person rate. Her backpay must be increased to that higher rate from January 3, 2000, when the full second shift began. If Pacheco does not accept reinstatement at the lead person wage rate, I find that the Re-spondent must offer Keith Fiola the lead position if he is willing to go to the second shift, as the Respondent offered before he engaged in the union organizing activity. If Keith Fiola accepts the night-shift lead position, his backpay must be increased to the lead person rate from January 3, 2000. As found, the Respondent discriminatorily discharged union organizers Keith Fiola, Tamila Fiola, and Michael Paiva on October 27 and 29, 1999, after it learned the week before that the Union had obtained signed authorization cards from 21 of its 32 employees, a 65-percent majority. As further found, the Respondent discharged these union organizers to undercut the Union™s majority. Particularly because the discharges frustrated the hopes of the majority to obtain union representation, I find that special notice and access remedies, found necessary in Audubon Regional Medical Center, 331 NLRB at 375, 376, are necessary to dissipate fully the coercive effects of the discharges and other unfair labor practices. If the Respondent does not have bulletin boards or other places where notices to employees are customarily posted, it must duplicate and mail, at its own expense, a copy of the notice to all current bargaining unit employees. On these findings of fact and conclusions of law and on the entire record, I issue the follow-ing recommended2 ORDER The Respondent, Excel Case Ready, Taunton, Massachusetts, its officers, agents, succes-sors, and assigns, shall 1.  Cease and desist from (a)  Discharging, warning, or otherwise discriminating against any employee for supporting United Food and Commercial Workers Union, Local 791, AFLŒCIO or any other union. (b)  Discharging any employee to conceal its unlawful motivation for discharging a union supporter, or to undercut the Union™s majority support among the employees. (c)  Engaging in surveillance of union activities.                                                                                                                      2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses. (d)  Threatening employees with the loss of their 401(k) payroll deduction saving plan or with other reprisals if they select a union to represent them. (e)  Coercively interrogating any employee about union support or union activities. (f)  In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Keith Fiola, Tamila Fiola, Jan Pacheco, Michael Paiva, and Ernest Watson full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, in the manner set forth in the remedy section of the decision. (b)  Make Keith Fiola, Tamila Fiola, Jan Pacheco, Michael Paiva, and Ernest Watson whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the decision. (c)  Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharges and the written warning to Keith Fiola, and within 3 days thereafter notify the employees in writing that this has been done and that the discharges and warning will not be used against them in any way. (d)  Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records, including an electronic copy of the records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e)  Supply the Union, on its request made within 1 year of the date of this Decision and Order, the full names and addresses of its current bargaining unit employees. (f)  On request, grant the Union and its representatives reasonable access to the Respon-dent™s bulletin boards and all places where notices to employees are customarily posted. (g)  Within 14 days after service by the Region, post at its facility in Taunton, Massachu-setts, copies of the attached notice marked ﬁAppendix.ﬂ3 Copies of the notice, on forms pro-vided by the Regional Director for Region 1, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since August 4, 1999. (h)  Within 60 consecutive days of the date of this Decision and Order, convene the bar-gaining unit employees during working time at the Respondent™s facility, by shifts, and have a responsible management official of the Respondent read the notice to employees or permit a Board agent, in the presence of a responsible management official of the Respondent, to read the notice to employees. (i)  Within 21 days after service by the Region, file with the Regional Director a sworn cer-tification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. IT IS FURTHER ORDERED that the complaint is dismissed insofar as it alleges violations of the Act not specifically found.  3  If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ     